Exhibit 10.1
 
 
CREDIT AND GUARANTY AGREEMENT
 
dated as of March 23, 2010
 
among
     
AMBASSADORS INTERNATIONAL, INC.,
 
WIND STAR LIMITED
WIND SPIRIT LIMITED
DEGREES LIMITED,
as Borrowers,
 
CERTAIN SUBSIDIARIES OF AMBASSADORS INTERNATIONAL, INC.,
as Guarantors,
 
VARIOUS LENDERS,
 
and
 
LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Administrative Agent and Collateral Agent,
           
$15,000,000 Senior Secured Credit Facilities
       



 


 
TABLE OF CONTENTS



   
Page
     
SECTION 1.
DEFINITIONS AND INTERPRETATION
1
     
1.1
Definitions.
1
1.2
Accounting Principles.
23
1.3
Interpretation, Etc.
24
     
SECTION 2.
LOANS
25
     
2.1
Term Loans.
25
2.2
Revolving Loans.
26
2.3
Funds Agent.
27
2.4
[Reserved]
27
2.5
Pro Rata Shares.
27
2.6
Use of Proceeds.
27
2.7
Evidence of Debt; Register; Lenders’ Books and Records; Notes.
28
2.8
Interest on Loans.
28
2.9
[Reserved].
29
2.10
Default Interest.
29
2.11
Fees.
29
2.12
[Reserved]
30
2.13
Voluntary Prepayments/Commitment Reductions.
30
2.14
Mandatory Prepayments/Commitment Reductions.
31
2.15
Application of Prepayments/Reductions and Deposits into Windstar Escrow Account.
32
2.16
General Provisions Regarding Payments.
33
2.17
Ratable Sharing.
34
2.18
[Reserved]
34
2.19
Increased Costs; Capital Adequacy.
34
2.20
Taxes; Withholding, Etc.
36
2.21
Obligation to Mitigate.
38
2.22
Defaulting Lenders.
38
2.23
Removal or Replacement of a Lender.
39
2.24
Co-Borrowers.
40
     
SECTION 3.
CONDITIONS PRECEDENT
42
     
3.1
Closing Date.
42
3.2
Conditions to Each Credit Extension.
45
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
46
     
4.1
Organization; Requisite Power and Authority; Qualification.
46
4.2
Equity Interests and Ownership.
47
4.3
Due Authorization.
47
4.4
No Conflict.
47
4.5
Governmental Consents.
47
4.6
Binding Obligation.
48
4.7
Historical Financial Statements.
48
4.8
Projections.
48
4.9
[Reserved].
48
4.10
Adverse Proceedings, Etc.
48
4.11
Payment of Taxes.
49
4.12
Vessels.
49
4.13
Environmental Matters.
49
4.14
No Defaults.
50
4.15
Material Contracts.
50
4.16
Governmental Regulation.
50
4.17
Margin Stock.
50
4.18
Employee Matters.
50
4.19
Employee Benefit Plans.
51
4.20
Solvency.
51
4.21
Compliance with Statutes, Etc.
51
4.22
Disclosure.
52
4.23
PATRIOT Act.
52
     
SECTION 5.
AFFIRMATIVE COVENANTS
52
     
5.1
Financial Statements and Other Reports.
52
5.2
Existence.
57
5.3
Payment of Taxes and Claims.
57
5.4
Maintenance of Properties.
57
5.5
Insurance.
57
5.6
Books and Records; Inspections.
58
5.7
Lenders Meetings.
58
5.8
Compliance with Laws.
58
5.9
Environmental.
58
5.10
Subsidiaries.
60
5.11
Material Real Estate Assets.
60
5.12
Additional Vessel Mortgages.
60
5.13
Material Contracts.
60
5.14
Further Assurances.
61
5.15
Post Closing Requirements.
61
     
SECTION 6.
NEGATIVE COVENANTS
61
     
6.1
Indebtedness.
61
6.2
Liens.
64
6.3
No Further Negative Pledges.
66
6.4
Restricted Payments.
66
6.5
Restrictions on Subsidiary Distributions.
67
6.6
Investments.
68
6.7
Financial Covenants.
68
6.8
Fundamental Changes; Disposition of Assets; Acquisitions.
70
6.9
Disposal of Subsidiary Interests.
70
6.10
Sales and Lease-Backs.
71
6.11
Transactions with Shareholders and Affiliates.
71
6.12
Intercompany Loans to Guarantors.
71
6.13
Conduct of Business.
71
6.14
Amendments or Waivers of Organizational Documents.
71
6.15
Amendments or Waivers of with respect to Certain Indebtedness.
72
6.16
Fiscal Year.
72
6.17
Release of Funds from Escrow Account.
72
     
SECTION 7.
GUARANTY
72
     
7.1
Guaranty of the Obligations.
72
7.2
Maximum Liability of Guarantors.
73
7.3
Rights of Contribution, Etc.
73
7.4
Payment by Guarantors.
74
7.5
Liability of Guarantors Absolute.
75
7.6
Waivers by Guarantors.
77
7.7
Guarantors’ Rights of Subrogation, Contribution, Etc.
77
7.8
Subordination of Other Obligations.
78
7.9
Continuing Guaranty.
78
7.10
Authority of Guarantors or Borrowers.
78
7.11
Financial Condition of Borrowers.
78
7.12
Bankruptcy, Etc.
79
7.13
Discharge of Guaranty Upon Sale of Guarantor.
80
     
SECTION 8.
EVENTS OF DEFAULT
80
     
8.1
Events of Default.
80
     
SECTION 9.
AGENTS
83
     
9.1
Appointment of Agents.
83
9.2
Powers and Duties.
83
9.3
General Immunity.
83
9.4
Agents Entitled to Act as Lender.
85
9.5
Lenders’ Representations, Warranties and Acknowledgment.
85
9.6
Right to Indemnity.
85
9.7
Successor Administrative Agent and Collateral Agent.
86
9.8
Collateral Documents and Guaranty.
88
9.9
Withholding Taxes.
89
     
SECTION 10.
MISCELLANEOUS
89
     
10.1
Notices.
89
10.2
Expenses.
91
10.3
Indemnity.
92
10.4
Set-Off.
92
10.5
Amendments and Waivers.
93
10.6
Successors and Assigns; Participations.
94
10.7
Independence of Covenants.
98
10.8
Survival of Representations, Warranties and Agreements.
98
10.9
No Waiver; Remedies Cumulative.
98
10.10
Marshalling; Payments Set Aside.
98
10.11
Severability.
99
10.12
Obligations Several; Independent Nature of Lenders’ Right.
99
10.13
Headings.
99
10.14
APPLICABLE LAW.
99
10.15
CONSENT TO JURISDICTION.
99
10.16
WAIVER OF JURY TRIAL.
100
10.17
Confidentiality.
101
10.18
Usury Savings Clause.
101
10.19
Counterparts.
102
10.20
Effectiveness.
102
10.21
PATRIOT Act.
102
10.22
Electronic Execution of Assignments.
102
10.23
No Fiduciary Duty.
102
10.24
Judgment Currency.
103







APPENDICES
       
A-1
Term Loan Commitments
 
A-2
Revolving Commitments
 
B
Notice Addresses
       
SCHEDULES
       
4.1
Jurisdictions of Organization and Qualification
 
4.2
Equity Interests and Ownership
 
4.12
Vessels
 
4.15
Material Contracts
 
6.1
Certain Indebtedness
 
6.2
Certain Liens
 
6.3
Certain Negative Pledges
 
6.5
Certain Restrictions on Subsidiary Distributions
 
6.6
Certain Investments
 
6.11
Certain Affiliate Transactions
       
EXHIBITS
   
A
Funding Notice
B-1
Term Loan Note
B-2
Revolving Loan Note
C
Compliance Certificate
D
Opinions of Counsel
E
Assignment Agreement
F
Certificate re Non-Bank Status
G-1
Closing Date Certificate
G-2
Solvency Certificate
H
Counterpart Agreement
I
Pledge and Security Agreement
J-1
Vessel Mortgage - U.S.
J-2
Vessel Mortgage - Bahamian
K
New Intercompany Note
L
Escrow Agreement



 


 
CREDIT AND GUARANTY AGREEMENT
 
This CREDIT AND GUARANTY AGREEMENT, dated as of March 23, 2010 is entered into
by and among, DEGREES LIMITED, a Bahamian company (“Degrees”), WIND STAR
LIMITED, a Bahamian company (“Windstar”), WIND SPIRIT LIMITED, a Bahamian
company (“Windspirit” and, together with Degrees and Windstar, “Borrowers”),
AMBASSADORS INTERNATIONAL, INC., a Delaware corporation (“Parent”), AMBASSADORS
INTERNATIONAL CRUISE GROUP (USA), LLC, as funds agent for the Borrowers (“Funds
Agent”), CERTAIN DIRECT AND INDIRECT SUBSIDIARIES OF PARENT (including the Funds
Agent), as Guarantors, the Lenders party hereto from time to time, and LAW
DEBENTURE TRUST COMPANY OF NEW YORK (“Law Debenture”), as Administrative Agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as Collateral Agent (together with its permitted successor in such
capacity, “Collateral Agent”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Lenders have agreed to extend certain credit facilities to Borrowers,
in an aggregate principal amount not to exceed $15,000,000, consisting of
$10,000,000 aggregate principal amount of Term Loans to Borrowers, and up to
$5,000,000 aggregate principal amount of Revolving Commitments to Borrowers, the
proceeds of which will be used as set forth in Section 2.6 below;
 
WHEREAS, each Borrower has agreed to secure all of its Obligations by granting
to Collateral Agent, for the benefit of Secured Parties, a First Priority Lien
on substantially all of its assets; and
 
WHEREAS, Guarantors have agreed to guarantee the obligations of Borrowers
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Subsidiaries (including Borrowers).
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
SECTION 1.  DEFINITIONS AND INTERPRETATION
 
1.1           Definitions.
 
The following terms used herein, including in the preamble, recitals,
appendices, exhibits and schedules hereto, shall have the following meanings:
 
“Accounting Change” as defined in Section 1.2.
 
“Administrative Agent” as defined in the preamble hereto.
 
“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Parent or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Parent or any of its Subsidiaries, threatened against or
affecting Parent or any of its Subsidiaries or any property of Parent or any of
its Subsidiaries.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
 
“Affiliated Group” means Ambassadors, LLC, Ambassadors Cruise Group, LLC,
Ambassadors International Holdings Marshall Islands, Ambassadors International
Investments, LLC, American West Steamboat Company LLC, MQ Boat, LLC, DQ Boat,
LLC, QW Boat Company LLC, Contessa Boat, LLC, CQ Boat, LLC, EN Boat, LLC, AQ
Boat, LLC, and any other direct or indirect subsidiary of Parent, other than
Ambassadors International Cruise Group LLC or the direct or indirect
subsidiaries of Ambassadors International Cruise Group, LLC on the date hereof.
 
“Affiliated Group Sublimit” means $2,500,000; provided such amount shall be
reduced by an amount equal to (i) any Net Insurance/Condemnation Proceeds
received in connection with the pending insurance claim for the “Empress of the
North” pursuant to Section 2.14(b); plus, (ii) the Excess Cash Collateral Amount
pursuant to Section 6.2(o).
 
“Agent” means each of (a) Administrative Agent, (b) Collateral Agent, and (c)
any other Person appointed under the Credit Documents to serve in an agent or
similar capacity.
 
“Agent Affiliates” as defined in Section 10.1(b).
 
“Aggregate Amounts Due” as defined in Section 2.17.
 
“Agreement” means this Credit and Guaranty Agreement, dated as of March 23, 2010
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or to Lenders by means of
electronic communications pursuant to Section 10.1(b).
 
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrowers or any Guarantor), in one transaction or
a series of transactions, of all or any part of Parent’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, and including in any
event any vessel, in each case whether now owned or hereafter acquired, leased
or licensed, including the Equity Interests of any of Parent’s Subsidiaries,
other than (i) inventory (or other assets) sold, leased or licensed out in the
ordinary course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), and (ii) sales,
leases or licenses out of other assets (other than any vessel), including
obsolete assets, for aggregate consideration of less than (i) $250,000 with
respect to any transaction or series of related transactions or (ii) $500,000
with respect to all transactions or series of related transactions during any
Fiscal Year.
 
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
 
“Assignment Effective Date” as defined in Section 10.6(b).
 
“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction permitted by Section 6.10, as at the time of
determination, the present value (discounted at a rate equivalent to the
Borrowers’ then-current weighted average cost of funds for borrowed money as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction.
 
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or assistant secretary
of such Person shall have delivered an incumbency certificate to Administrative
Agent as to the authority of such Authorized Officer.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
“Beneficiary” means each Agent and Lender.
 
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System or any successor thereto.
 
“Borrowers” as defined in the preamble hereto.
 
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.
 
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
 
“Cash Equivalents” means, as at any date of determination, any of the
following:  (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or (b)
issued by any agency of the United States the obligations of which are backed by
the full faith and credit of the United States, in each case maturing within one
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing
no more than three months from the date of creation thereof and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing
within three months after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.
 
“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act), other than Whippoorwill
Associates, Inc. and any of its Affiliates (or any such “group” including
Whippoorwill Associates, Inc. or any of its Affiliates) (a)(x) shall have
acquired beneficial ownership or control of 50% or more on a fully diluted basis
of the voting and/or economic interest in the Equity Interests of Parent or (y)
shall have acquired beneficial ownership or control of voting and/or economic
interests in the Equity Interests of Parent in excess of those interests owned
and controlled by the Permitted Holders on the Closing Date or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Parent; (ii) Parent
shall cease to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of each Borrower; (iii) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Parent cease to be occupied by Persons who either (a)
were members of the board of directors of Parent on the Closing Date or (b) were
nominated for election by the board of directors of Parent, a majority of whom
were directors on the Closing Date or whose election or nomination for election
was previously approved by a majority of such directors; or (iv) any “change of
control” or similar event under the Parent Notes Documents shall occur; provided
that any sale or disposition of Equity Interests of Parent by Whippoorwill
Associates, Inc. or any of its Affiliates shall be deemed not to result,
directly or indirectly, in a “Change of Control”.
 
“Class” means (i) with respect to Lenders, each of the following classes of
Lenders:  (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure.
 
“Closing Date” means the first date on which Term Loans are made, which date is
March 23, 2010.
 
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.
 
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.
 
“Collateral Agent” as defined in the preamble hereto.
 
“Collateral Documents” means the Pledge and Security Agreement, the Vessel
Mortgages, the Intellectual Property Security Agreements and all other
instruments, documents and agreements delivered by any Credit Party pursuant to
this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
 
“Commitment” means any Revolving Commitment or Term Loan Commitment.
 
“Commitment Letter” as defined in Section 10.20.
 
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
 
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Parent and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income, plus, to the extent reducing Consolidated Net Income, the sum,
without duplication, of amounts for (a) consolidated interest expense,
(b) provisions for taxes based on income, (c) total depreciation expense,
(d) total amortization expense, (e) losses from discontinued operations and (f)
other non-Cash charges reducing Consolidated Net Income (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), minus (ii) (a) income from discontinued
operations and (b) other non-Cash gains increasing Consolidated Net Income for
such period (excluding any such non-Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash gain in any prior period).
 
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Parent and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” (other than those expenditures that have
been customarily accounted for by Parent and its Subsidiaries as “dry-dock
costs”) or similar items reflected in the consolidated statement of cash flows
of Parent and its Subsidiaries.
 
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Parent and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Parent) in which any
other Person (other than Parent or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Parent or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Parent or is merged into or consolidated with Parent or
any of its Subsidiaries or that Person’s assets are acquired by Parent or any of
its Subsidiaries, (c) the income of any Subsidiary of Parent to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan, and (e) (to the extent not included in clauses (a) through (d)
above) any net extraordinary gains or net extraordinary losses.
 
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.10.
 
“CQ Proceeds” as defined in Section  2.14(a)(iii).
 
“CQ Proceeds Offer” as defined in Section  2.14(a)(iii).
 
“Credit Date” means the date of a Credit Extension.
 
“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any Agent
or any Lender in connection herewith on or after the date hereof.
 
“Credit Extension” means the making of a Loan.
 
“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.
 
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Parent’ and its Subsidiaries’ operations
and not for speculative purposes.
 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Excess” means, with respect to any Funds Defaulting Lender, the excess,
if any, of such Funds Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all Funds
Defaulting Lenders (including such Funds Defaulting Lender) had funded all of
their respective Defaulted Loans) over the aggregate outstanding principal
amount of all Loans of such Funds Defaulting Lender.
 
“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of:  (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) or such Defaulting Lender shall have
paid all amounts due under Section 9.6, as the case may be, and (b) such
Defaulting Lender shall have delivered to Borrowers and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which Borrowers,
Administrative Agent and Requisite Lenders waive all failures of such Defaulting
Lender to fund or make payments required hereunder in writing; and (y) with
respect to any Insolvency Defaulting Lender, the period commencing on the date
such Lender became an Insolvency Defaulting Lender and ending on the earliest of
the following dates:  (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments.
 
“Defaulted Loan” means any Loan not made by any Lender when required hereunder.
 
“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.
 
“Delayed Term Borrowing Date” as defined in Section 2.1(a).
 
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
provides for the scheduled payments or dividends in cash, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Maturity Date, except, in the case of clauses (i)
and (ii), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all Obligations and
the termination of the Commitments.
 
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
 
“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender, a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof) or a
Permitted Holder, or (ii) a commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course of business; provided, that no Credit Party nor any
Affiliate thereof, other than the Permitted Holders, shall be an Eligible
Assignee.
 
“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Parent, any of its Subsidiaries or any
of their respective ERISA Affiliates.
 
“EN Proceeds” as defined in Section 2.14(b).
 
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, complaint, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.
 
“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or provincial (or any subdivision of any of them) statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities, including common law,
relating to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Parent or any of its Subsidiaries or any
Facility.
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.
 
 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of Parent or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Parent or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Parent or such Subsidiary and with
respect to liabilities arising after such period for which Parent or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
 
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Parent, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Parent, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Parent, any of
its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code.
 
“Escrow Agreement” means the agreements that will govern the terms of the
Windstar Escrow Account, substantially in the form of Exhibit L.
 
“Event of Default” means each of the conditions or events set forth in
Section 8.1.
 
“Excess Cash Collateral Amount” as defined in Section 6.2(o).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Existing Intercompany Notes” means each promissory note
evidencing  Indebtedness described in clauses 6.1(p) or (q).
 
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent or any of its Subsidiaries or any of their respective
predecessors or Affiliates.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Parent that such financial statements fairly present,
in all material respects, the financial condition of Parent and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.
 
“Financial Plan” as defined in Section 5.1(i).
 
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
 
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
 
“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.
 
“Fraudulent Transfer Laws” as defined in Section 2.24.
 
“Funding Borrower” as defined in Section 2.24.
 
“Funding Guarantors” as defined in Section 7.3.
 
“Funding Notice” means a notice substantially in the form of Exhibit A.
 
“Funds Agent” as defined in the preamble hereto.
 
“Funds Defaulting Lender” means any Lender who (i) other than at the direction
or request of any regulatory agency or authority, defaults in its obligation to
fund any Loan, (ii) has notified Borrowers or Administrative Agent in writing,
or has made a public statement, that it does not intend to comply with its
obligation to fund any Loan or its Pro Rata Share of any payment under
Section 9.6, (iii) has failed to confirm that it will comply with its obligation
to fund any Loan or its Pro Rata Share of any payment under Section 9.6 within
five Business Days after written request for such confirmation from
Administrative Agent (which request may only be made after all conditions to
funding have been satisfied); provided that such Lender shall cease to be a
Funds Defaulting Lender upon receipt of such confirmation by Administrative
Agent, or (iv) has failed to pay to Administrative Agent or any other Lender any
amount (other than its portion of any Loan or amounts required to be paid under
Section 9.6 or any other amount that is de minimis) due under any Credit
Document within five Business Days of the date due, unless such amount is the
subject of a good faith dispute.
 
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
 
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
 
“Governmental Authorization” means any permit, license, authorization,
registration, approval, plan, directive, consent order or consent decree of or
from any Governmental Authority.
 
“Guaranteed Obligations” as defined in Section 7.1.
 
“Guarantor” means each of Parent and each direct or indirect Subsidiary of
Parent (other than AQ Boat, LLC and EN Boat, LLC).
 
“Guaranty” means the guaranty of each Guarantor set forth in Section 7.
 
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
 
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
“Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement or
other agreement or arrangement designed to protect against fluctuations in
currency exchange rates, interest rates, or the cost of fuel.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
 
“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Parent and its Subsidiaries, for the Fiscal Year ended
December 31, 2008, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) the unaudited financial statements of Parent and its Subsidiaries for
the Fiscal Quarter ended September 30, 2009, consisting of a balance sheet and
the related consolidated statements of income, stockholders’ equity and cash
flows for the three-, six- or nine-month period, as applicable, ending on such
date, and, in the case of clauses (i) and (ii), certified by the chief financial
officer of Parent that they fairly present, in all material respects, the
financial condition of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.
 
“Increased-Cost Lenders” as defined in Section 2.23.
 
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any trade payable that is (a) outstanding more than six months from the
date of incurrence of the obligation in respect thereof, (b) more than 120 days
past due , (c) not incurred in the ordinary course of business or (d) evidenced
by a note or similar written instrument, provided that trade payables of the
Majestic Group shall not constitute Indebtedness; (v) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) Disqualified
Equity Interests; (viii) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclause (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) the net
mark-to-market exposure of such Person in respect of any exchange traded or
over-the-counter derivative transaction, including any Interest Rate Agreement
and any Currency Agreement, in each case, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under any
derivative transaction be deemed “Indebtedness” for any purpose under
Section 6.7.
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, or any enforcement of any of the Credit Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); (ii) the commitment letter
delivered by any Agent or any Lender to any Borrower or Parent with respect to
the transactions contemplated by this Agreement; or (iii) any Environmental
Claim or any Hazardous Materials Activity relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of Parent or any of its Subsidiaries.
 
“Indemnitee” as defined in Section 10.3.
 
“Insolvency Defaulting Lender” means any Lender with a Commitment that (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent, (ii)
becomes the subject of an insolvency, bankruptcy, dissolution, liquidation or
reorganization proceeding, or (iii) becomes the subject of an appointment of a
receiver, intervenor or conservator under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect;
provided that a Lender shall not be an Insolvency Defaulting Lender solely by
virtue of the ownership or acquisition by a Governmental Authority or an
instrumentality thereof of any Equity Interest in such Lender or a parent
company thereof.
 
“Intellectual Property Collateral” as defined in the Pledge and Security
Agreement.
 
“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.
 
“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Pledgors,
substantially in the form set forth in Exhibit 1, Exhibit 3 and Exhibit 5 to the
Pledge and Security Agreement, as applicable.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof (as amended, restated or otherwise modified from time to time
in accordance with the terms thereof), among Administrative Agent, Senior
Secured Notes Trustee, as collateral agent for holders of the Parent 10% Senior
Secured Notes, Borrowers, Parent and the other Guarantors.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
 
“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than any Borrower or Guarantor); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Parent from any Person (other than any Borrower or
any Guarantor), of any Equity Interests of such Person; (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Parent or any of
its Subsidiaries to any other Person (other than to any Borrower or any
Guarantor), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business; and (iv) all investments consisting
of any exchange-traded or over-the-counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes.  The amount of any Investment of the type described in
clauses (i), (ii) and (iii) shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
 
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 
“Law Debenture” as defined in the preamble hereto.
 
“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto in accordance with
Section 10.6 pursuant to an Assignment Agreement.
 
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
 
“Loan” means a Term Loan and a Revolving Loan.
 
“Majestic Group” means American West Steamboat Company LLC, MQ Boat, LLC, DQ
Boat, LLC, QW Boat Company LLC, Contessa Boat, LLC, AQ Boat, LLC, EN Boat, LLC
and CQ Boat, LLC.
 
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Parent and its
Subsidiaries taken as a whole other than as a result of general economic or
political conditions applicable to the cruise line industry as a whole; (ii) the
ability of any Credit Party to fully and timely perform its Obligations; (iii)
the legality, validity, binding effect or enforceability against a Credit Party
of a Credit Document to which it is a party; or (iv) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Credit Document.
 
“Material Contract” means any contract or other arrangement to which Parent or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.
 
“Material Real Estate Asset” means (i) any fee-owned Real Estate Asset having a
fair market value in excess of $250,000 as of the date of the acquisition
thereof or (ii) any Real Estate Asset that Requisite Lenders have determined is
material to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Parent or any Subsidiary thereof, including
Borrowers.
 
“Maturity Date” means the earlier of (i) January 2, 2012, and (ii) the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.
 
“Maximum Net Worth” as defined in Section 7.3.
 
“Moody’s” means Moody’s Investor Services, Inc.
 
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
 
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
 
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.  Notwithstanding the
foregoing, the “MD&A” section of Parent’s Form 10-Q or 10-K is deemed to be the
Narrative Report.
 
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Parent or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Parent or any of its Subsidiaries in connection with
such Asset Sale.
 
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Parent or any of its Subsidiaries (a) under any
casualty insurance policy in respect of a covered loss thereunder or (b) as a
result of the taking of any assets of Parent or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Parent or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Parent or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.
 
“Net Worth” as defined in Section 7.3.
 
“New Intercompany Note” means a promissory note substantially in the form of
Exhibit K evidencing Indebtedness incurred after the date hereof and owed among
Credit Parties.
 
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-U.S. Lender” as defined in Section 2.20(c).
 
“Note” means a Term Note or a Revolving Loan Note.
 
“Obligation Aggregate Payments” as defined in Section 2.24.
 
“Obligation Fair Share” as defined in Section 2.24.
 
“Obligation Fair Share Contribution Amount” as defined in Section 2.24.
 
“Obligation Fair Share Shortfall” as defined in Section 2.24.
 
“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former Agents)
or Lenders, under any Credit Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), payments for fees, expenses, indemnification or
otherwise.
 
“Obligee Guarantor” as defined in Section 7.8.
 
“Offer Period” as defined in Section  2.14(a)(iii).
 
 “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
 
“Parent” as defined in the preamble hereto.
 
“Parent Notes” means each of the Parent 10% Senior Secured Notes and the Parent
3.75% Convertible Senior Notes.
 
“Parent Notes Documents” means each of the Parent 10% Senior Secured Notes
Documents and the Parent 3.75% Convertible Senior Notes Documents.
 
“Parent 10% Senior Secured Notes” means the 10% Senior Secured Notes due 2012
issued by Parent.
 
“Parent 10% Senior Secured Notes Consent” means that certain Waiver and Consent
Agreement, dated as of March 23, 2010, among Parent, Borrowers, the other
Guarantors and holders of at least a majority in the aggregate principal amount
of the Parent 10% Senior Secured Notes in form and substance satisfactory to
Administrative Agent and the Lenders.
 
“Parent 10% Senior Secured Notes Documents” means the indenture under which the
Parent 10% Senior Secured Notes were issued and all other instruments,
agreements and other documents evidencing or governing the Parent 10% Senior
Secured Notes or providing for any guarantee or other right with respect
thereto, including without limitation, the Intercreditor Agreement.
 
“Parent 3.75% Convertible Senior Notes” means the 3.75% Convertible Senior Notes
due 2027 issued by Parent and outstanding on the Closing Date.
 
“Parent 3.75% Convertible Senior Notes Documents” means the indenture under
which the Parent 3.75% Convertible Senior Notes were issued and all other
instruments, agreements and other documents evidencing or governing the Parent
3.75% Convertible Senior Notes or providing for any guarantee or other right
with respect thereto.
 
“PATRIOT Act” as defined in Section 3.1(r).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
“Perfection Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
 
“Permitted Holders” means (i) Whippoorwill Associates, Inc.; (ii) Polygon Global
Opportunities Master Fund; (iii) Highbridge International LLC; and (iv) in each
case of clauses (i) to (iii), any Affiliates thereof.
 
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
“Platform” as defined in Section 5.1(p).
 
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Borrowers and each Guarantor substantially in the form of Exhibit I,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Pledgor” as defined in the Pledge and Security Agreement.
 
“Principal Office” means, Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrowers and each Lender.
 
“Projections” as defined in Section 4.8.
 
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or Term Loan of any Lender, the
percentage obtained by dividing (a) the Term Loan Exposure of that Lender by
(b) the aggregate Term Loan Exposure of all Lenders; and (ii) with respect to
all payments, computations and other matters relating to the Revolving
Commitment or Revolving Loans of any Lender, the percentage obtained by dividing
(a) the Revolving Exposure of that Lender by (b) the aggregate Revolving
Exposure of all Lenders.  For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Term Loan Exposure and the Revolving Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Term Loan Exposure and the
aggregate Revolving Exposure of all Lenders.
 
“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Parent, its Subsidiaries or their securities.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
 
“Register” as defined in Section 2.7(b).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.
 
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Remaining Guarantor” as defined in Section 7.3.
 
“Replacement Lender” as defined in Section 2.23.
 
“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Parent, any Borrower
or any of their respective Subsidiaries (or any direct or indirect parent of any
Borrower or Parent) now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Parent or any Borrower or any of their respective Subsidiaries (or any direct
or indirect parent thereof) now or hereafter outstanding; (iii) any payment made
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock of Parent, Borrower or any
of their respective Subsidiaries (or any direct or indirect parent of any
Borrower or Parent) now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, the Parent Notes Documents or
any Indebtedness evidenced thereby.
 
“Revolving Borrowing Sublimit” means (i) with respect to Windstar, $2,000,000,
(ii) with respect to Windspirit, $2,000,000 and (iii) with respect to Degrees,
$5,000,000.
 
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.  The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A-2 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Revolving Commitments as of the Closing
Date is $5,000,000.
 
“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.
 
“Revolving Commitment Termination Date” means the earliest to occur of
(i) January 2, 2012, (ii) the date the Revolving Commitments are permanently
reduced to zero pursuant to Section 2.13(b) or 2.14, and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.
 
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of the aggregate outstanding principal amount of the
Revolving Loans of that Lender.
 
“Revolving Loan” means a Loan made by a Lender to any Borrower pursuant to
Section 2.2(a).
 
“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Sale and Leaseback Transaction” as defined in Section 6.10.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“Secured Parties” means the Agents and Lenders and shall include, without
limitation, all former Agents and Lenders to the extent that any Obligations
owing to such Persons were incurred while such Persons were Agents or Lenders
and such Obligations have not been paid or satisfied in full.
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Senior Secured Notes Trustee” means Wilmington Trust FSB.
 
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Parent substantially in the form of Exhibit G-2.
 
“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date; and (c) such Credit Party
has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Credit Party is “solvent” within the meaning given that term and similar terms
under the Bankruptcy Code and applicable laws relating to fraudulent transfers
and conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
“Subject Transaction” as defined in Section 6.7(c).
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).
 
“Term Borrowing Sublimit” means (i) with respect to Windstar, $2,500,000, (ii)
with respect to Windspirit, $2,500,000 and (iii) with respect to Degrees,
$5,000,000.
 
“Term Loan” means a Loan made by a Lender to any Borrower pursuant to
Section 2.1(a).
 
“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A-1 or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Term Loan Commitments as of the Closing
Date is $10,000,000.
 
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Term Loans
of such Lender and (ii) such Lender’s Term Loan Commitment; provided, that such
Lender’s Term Loan Commitment shall be reduced immediately and without further
action (x) on the Closing Date in an amount equal to such Lender’s Term Loans
made on such date and (y) on the earlier of (a) the Delayed Term Borrowing Date
and (b) September 30, 2010, to zero.
 
“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Terminated Lender” as defined in Section 2.23.
 
“Total Supporting Net Worth” as defined in Section 7.2(a).
 
“Total Utilization of Revolving Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Revolving
Loans.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
“Unearned Customer Deposits” means amounts paid to Parent or any of its
Subsidiaries representing unsailed booking amounts.
 
“U.S. Lender” as defined in Section 2.20(c).
 
“Vessel Mortgage” means a Vessel Mortgage substantially in the form of
Exhibit J-1 or J-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Windstar Dry Dock Expenses” as defined in Section 6.17.
 
“Windstar Escrow Account” means the escrow account established as property of
one or more of the Borrowers for the deposit of the Windstar Group Capital
Expenditure Amount.
 
“Windstar Group Capital Expenditure Amount” means (i) with respect to the Term
Loans made on the Closing Date, proceeds of such Term Loans in an amount of not
less than $4,500,000 and (ii) with respect to the Term Loans made on the Delayed
Term Borrowing Date, proceeds of such Term Loans in an amount of not less than
$2,500,000 (which minimum amount shall be reduced by the amount of any reduction
in the Term Loan Commitments pursuant Section 2.15(c)).
 
1.2           Accounting Principles.
 
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
by Parent to Lenders pursuant to Sections 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable).  Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.  If GAAP shall change from as in
effect on the date hereof and Requisite Lenders shall consent to any change in
the methods for the preparation of the financial statements and other
information required to be delivered by Parent to Lenders pursuant to
Sections 5.1(a), 5.1(b) and 5.1(c), the certificates required to be delivered
pursuant to Section 5.1(d) demonstrating compliance with the financial covenants
contained herein shall include detailed calculations setting forth the
adjustments necessary to demonstrate whether the Credit Parties are in
compliance with such financial covenants based upon GAAP as in effect on the
date hereof.  Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in, and determinations of
compliance with the provisions of, Section 6 (including all relevant definitions
used therein or for such purposes) hereof shall be made without giving effect to
(i) any election under FASB Accounting Standards Codification 825 (or any other
part of FASB’s Accounting Standards Codification having a similar result or
effect) for all purposes, including without limitation,  to value any
Indebtedness or other liabilities of any Credit Party or any Subsidiary of any
Credit Party at “fair value” or to include any gain or loss attributable thereto
in the calculation of net income (or loss) of any Credit Party or any Subsidiary
of any Credit Party, (ii) any election under FASB Accounting Standards
Codification 810 (or any other part of FASB’s Accounting Standards Codification
having a similar result or effect) for all purposes , including without
limitation, in the calculation of net income (or loss) of any Credit Party or
any Subsidiary of any Credit Party giving effect to the inclusion of net income
(or loss) attributable to non-controlling interests  in less-than wholly-owned
Subsidiaries, (iii) any election under FASB Accounting Standards Codification
805 (or any other part of FASB’s Accounting Standards Codification having a
similar result or effect) for all purposes, including without limitation,  to
value any Indebtedness or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value” or include any gain or loss
attributable thereto in the calculation of net income (or loss) of any Credit
Party or any Subsidiary of any Credit Party, unless, in each case, otherwise
expressly provided for herein, or consented to by the Requisite Lenders.
 
In the event that after the Closing Date, the Credit Parties change an existing
accounting practice, or implement a new accounting practice, in each case solely
for purposes of conforming to GAAP (each, an “Accounting Change”), then, in such
event, Parent shall promptly notify Administrative Agent and Lenders thereof in
writing, which notice shall include a description, in reasonable detail, of the
Accounting Change, and then the Lenders and Credit Parties shall promptly meet
and confer in good faith for the purpose of memorializing in writing an
amendment of this Agreement, the effect of which shall be to revise, as
applicable (y) the definitions of the relevant financial terms contained herein,
and/or (z) the levels or ratios to be maintained pursuant to the relevant
financial covenants contained herein, in each case to the extent necessary to
take into account the applicable Accounting Change.
 
1.3           Interpretation, Etc.
 
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.  References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided.  The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  The terms “lease” and
“license” shall include sub-lease and sub-license, as applicable.
 
SECTION 2.  LOANS
 
2.1           Term Loans.
 
(a)           Loan Commitments.  Subject to the terms and conditions hereof,
each Lender severally agrees to make, on each of (i) the Closing Date and (ii)
one additional Business Day designated by Borrowers, which shall be no later
than September 30, 2010 (the “Delayed Term Borrowing Date”), Term Loans to
Borrowers in an aggregate amount up to but not exceeding such Lender’s Term Loan
Commitment.  Each Borrower may make only two borrowings with respect to Term
Loans, which shall be on the Closing Date and the Delayed Term Borrowing
Date.  Any amount borrowed under this Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed.  Subject to Sections 2.13(a) and 2.14, all
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Maturity Date.  Each Lender’s Term Loan Commitment shall be
reduced immediately and without further action on the Closing Date after giving
effect to the funding of such Lender’s Term Loans on such date.
 
(b)           Borrowing Mechanics for Term Loans.
 
(i)           The aggregate amount of Term Loans borrowed on the Closing Date
shall be $7,500,000 and the aggregate amount of Term Loans borrowed on the
Delayed Term Borrowing Date shall be $2,500,000.
 
(ii)           Borrowers shall deliver to Administrative Agent a fully executed
Funding Notice on the Closing Date and no later than three days prior to the
Delayed Term Borrowing Date.  Promptly upon receipt by Administrative Agent of
such Funding Notice, Administrative Agent shall notify each Lender of the
proposed borrowing.
 
(iii)           Notice of receipt of each Funding Notice in respect of Term
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided in the case of the Delayed Term Borrowing Date, Administrative Agent
shall have received such notice by 10:00 a.m. (New York City time)) not later
than 3:00 p.m. (New York City time) on the same day as Administrative Agent’s
receipt of such Notice from Borrowers.
 
(iv)           Each Lender shall make its Term Loans available to Administrative
Agent not later than 1:00 p.m. (New York City time) on the Closing Date or the
Delayed Term Borrowing Date, as applicable, by wire transfer of same day funds
in Dollars, at the Principal Office designated by Administrative Agent.  Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Term Loans available to
Borrowers on the Closing Date or the Delayed Term Borrowing Date, as applicable,
by causing an amount of same day funds in Dollars equal to the proceeds of all
such Loans received by Administrative Agent from Lenders to be credited to the
account of Borrowers at the Principal Office designated by Administrative Agent
or to such other account as may be designated in writing to Administrative Agent
by Borrowers, including such account as set forth in Section 2.3 below.
 
(v)           Notwithstanding anything above to the contrary, the aggregate Term
Loans made to each Borrower shall not exceed its Term Borrowing Sublimit.
 
2.2           Revolving Loans.
 
(a)           Revolving Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Borrowers in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect.  Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period.  Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
 
(b)           Borrowing Mechanics for Revolving Loans.
 
(i)           Revolving Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess of that amount.
 
(ii)           Subject to Section 3.2(b), whenever Borrowers desire that Lenders
make Revolving Loans, Borrowers shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than 10:00 a.m. (New York City
time) at least one Business Day in advance of the proposed Credit Date.
 
(iii)           Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 10:00 a.m.
(New York City time)) not later than 3:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from Borrowers.
 
(iv)           Each Lender shall make the amount of its Revolving Loan available
to Administrative Agent not later than 1:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent.  Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrowers on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrowers at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrowers, including
such account as set forth in Section 2.3 below.
 
(v)           Notwithstanding anything above to the contrary, the aggregate
Revolving Loans made to each Borrower shall not exceed its Revolving Borrowing
Sublimit.
 
2.3           Funds Agent.
 
(a)           Unless otherwise notified in writing, each Borrower hereby
instructs Administrative Agent to make the proceeds of each Loan due such
Borrower under Sections 2.1 and 2.2 directly to an account of the Funds Agent
designated by the Funds Agent, for the account of such Borrower.  Any payment
made by Administrative Agent to the Funds Agent, as agent for any Borrower,
shall be deemed a payment to such Borrower and any payment received by the Funds
Agent, as agent for any Borrower shall be deemed receipt by such Borrower.
 
(b)           The Funds Agent agrees that it is accepting the proceeds of each
Loan for the account of the respective Borrowers and agrees to follow the
written instructions of such Borrowers as to the use of such proceeds.
 
(c)           Any notice to be given under this Agreement by one or more
Borrowers may be given by Parent or the Funds Agent on behalf of the Borrowers.
 
2.4           [Reserved]
 
2.5           Pro Rata Shares.
 
All Loans shall be made, and all participations purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Term Loan Commitment or
any Revolving Commitment of any Lender be increased or decreased as a result of
a default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.
 
2.6           Use of Proceeds.
 
The proceeds of the Term Loans and the Revolving Loans shall be applied by
Borrowers (i) to fund Capital Expenditures and for dry docking expenses of the
Borrowers in an amount not less than the Windstar Group Capital Expenditure
Amount and (ii) for other working capital and general corporate purposes of
Borrowers; provided, that notwithstanding the foregoing, such proceeds may be
directly or indirectly loaned (but not transferred by way of dividend or other
distribution) by Borrowers to a Guarantor for the working capital needs of such
Guarantor in the ordinary course of business so long as (i) such Guarantor is
Solvent prior to and after the making of such intercompany loan (and on each
occasion when such proceeds are loaned by Borrowers to Parent or any other
Guarantor, Borrowers shall be deemed to have represented to Administrative Agent
that such recipient Guarantor is at such time Solvent), and (ii) such
intercompany loan meets the requirements of Section 6.1(e); provided, further
that the aggregate amount of proceeds of Term Loans and Revolving Loans that
Borrowers may directly or indirectly lend to the Affiliated Group shall not, at
any one time outstanding, exceed the Affiliated Group Sublimit.  No portion of
the proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.
 
2.7           Evidence of Debt; Register; Lenders’ Books and Records; Notes.
 
(a)           Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrowers
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrowers, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or any Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
 
(b)           Register.  Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and the Commitments and Loans
of each Lender from time to time (the “Register”).  The Register shall be
available for inspection by any Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.  Administrative Agent shall record, or shall
cause to be recorded, in the Register the Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on each Borrower and each Lender, absent manifest
error; provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or any Borrower’s
Obligations in respect of any Loan.  Each Borrower hereby designates
Administrative Agent to serve as such Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and each Borrower
hereby agrees that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”
 
(c)           Notes.  If so requested by any Lender by written notice to
Borrowers (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrowers shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person that is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrowers’ receipt of such notice) a Note or Notes
to evidence such Lender’s Term Loan, or Revolving Loan, as the case may be.
 
2.8           Interest on Loans.
 
(a)           Except as otherwise set forth herein, each Class of Loan shall
bear interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof at a rate of twelve
percent (12%) per annum.
 
(b)           Interest payable pursuant to Section 2.8(a) shall be computed on
the basis of a 365-day or 366-day year, as the case may be for the actual number
of days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan shall be included, and the date of
payment of such Loan shall be excluded; provided, if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.
 
(c)           Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and (i) shall be payable monthly in arrears on the first
Business Day of each month (beginning with the first month following the Closing
Date) with respect to interest accrued on and to each such payment date; (ii)
shall be payable in arrears upon any prepayment of that Loan, whether voluntary
or mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans.
 
2.9           [Reserved].
 
2.10           Default Interest.
 
Upon the occurrence and during the continuance of an Event of Default the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder).  Payment or acceptance
of the increased rates of interest provided for in this Section 2.10 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
 
2.11           Fees.
 
(a)           Borrowers agree to pay to Lenders having Revolving Exposure an
annual facility fee, in advance, in an amount equal to 4.0% of the stated
principal amount of each Lender’s Revolving Exposure.
 
(b)           Borrowers agree to pay to Lenders having Term Loan Exposure an
annual facility fee, in advance, in an amount equal to 4.0% of the stated
principal amount of each Lender’s Term Loan Exposure.
 
(c)           All fees referred to in Section 2.11(a) and 2.11(b) shall be
payable annually in advance on the Closing Date and each anniversary thereof
until (x) in the case of the facility fee payable under Section 2.11(a), the
termination of all Revolving Commitments and the final repayment in full of all
Revolving Loans, and (y) in the case of the facility fee payable under
Section 2.11(b), the termination of all Term Loan Commitments and the final
repayment in full of all Term Loans, and in each case shall be fully earned and
non-refundable when paid whether or not any of such Commitments or Loans remain
in effect or outstanding after the date of payment of such fee. All fees
referred to in such Sections shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof.
 
(d)           In addition to any of the foregoing fees, Borrowers agree to pay
to Agents such other fees in the amounts and at the times separately agreed
upon.
 
2.12           [Reserved]
 
2.13           Voluntary Prepayments/Commitment Reductions.
 
(a)           Voluntary Prepayments.
 
(i)           At any time and from time to time Borrowers may prepay any Loans
on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess of that amount;
 
(ii)           All such prepayments shall be made upon not less than one
Business Day’s prior written or telephonic notice given to Administrative Agent
by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender).  Upon the giving of any such notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein (other than in connection with
a prepayment being made in connection with a financing, which shall be
contingent on the consummation of such financing and shall be due and payable on
the date of such financing).  Any such voluntary prepayment shall be applied as
specified in Section 2.15(a).
 
(b)           Voluntary Commitment Reductions.
 
(i)           Borrowers may, upon not less than one Business Day’s prior written
or telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which written notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $500,000 and integral multiples of $500,000 in excess of that
amount.
 
(ii)           Borrowers’ notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Borrowers’
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.
 
2.14           Mandatory Prepayments/Commitment Reductions.
 
(a)           Asset Sales.  (i) No later than the first Business Day following
the date of receipt by any Borrower of any Net Asset Sale Proceeds, Borrowers
shall prepay the Loans and/or the Commitments shall be permanently reduced as
set forth in Section 2.15(b) in an aggregate amount equal to such Net Asset Sale
Proceeds.
 
(ii)           No later than the first Business Day following the date of
receipt by Parent or any of its Subsidiaries (other than the Borrowers) of any
Net Asset Sale Proceeds (other than Net Asset Sale Proceeds received in
connection with the sale of the “Columbia Queen), Borrowers shall at their
option (A) deposit (or cause to be deposited) amounts equal to such Net Asset
Sale Proceeds into the Windstar Escrow Account with corresponding reductions of
the Term Loan Commitments as set forth in Section 2.15(c); provided, however,
that the aggregate amount of all deposits made into the Windstar Escrow Account
shall not exceed $7,000,000 (whether such deposits were made pursuant to this
Section or otherwise); or (B) prepay the Loans and/or the Commitments shall be
permanently reduced as set forth in Section 2.15(b), in each case, in an
aggregate amount equal to such Net Asset Sale Proceeds.
 
(iii)           No later than the first Business Day following the date of
receipt by Parent or any of its Subsidiaries (other than the Borrowers) of any
Net Asset Sale Proceeds in connection with the sale of the “Columbia Queen” (“CQ
Proceeds”), Borrowers shall make an offer to the Lenders to deposit (or cause to
be deposited) into the Windstar Escrow Account with corresponding reductions of
the Term Loan Commitments as set forth in Section 2.15(c) such CQ Proceeds or
prepay the Loans and/or permanently reduce the Commitments as set forth in
Section 2.15(b) (a “CQ Proceeds Offer”).  Such CQ Proceeds Offer will remain
open for a period of at least 10 Business Days following its commencement and
not more than 20 Business Days (the “Offer Period”). No later than the first
Business Day following the Offer Period, if any Lenders shall have provided
Borrowers written acceptance of such CQ Proceeds Offer, Borrowers shall apply
the CQ Proceeds as set forth in Section 2.15(b) or (c), as applicable, with
respect to such accepting Lenders.
 
(b)           Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by Parent or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrowers shall prepay the Loans and/or the Commitments shall be permanently
reduced as set forth in Section 2.15(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided that Borrowers shall have the option
to use any Net Insurance/Condemnation Proceeds received from the pending
insurance claim for the “Empress of the North” (the “EN Proceeds”) for working
capital purposes of Parent and its Subsidiaries, provided, further, that (i)
prior to such use of the EN Proceeds, such EN Proceeds shall be used to repay
any outstanding amount of intercompany loans made pursuant to the Affiliated
Group Sublimit owed by any member of the Affiliated Group to any Credit Party
that is not a member of the Affiliated Group (with a corresponding permanent
reduction of such Affiliated Group Sublimit) and (ii) if there are no
outstanding amounts of intercompany loans owed made pursuant to the Affiliated
Group Sublimit by any member of the Affiliated Group to any Credit Party that is
not a member of the Affiliated Group then the Affiliated Group Sublimit shall be
reduced by an amount equal to such EN Proceeds.
 
(c)           Revolving Loans.  Borrowers shall from time to time prepay the
Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Commitments shall not at any time exceed the Revolving Commitments
then in effect.
 
(d)           Prepayment Certificate.  Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.14(a)
and (b), Borrowers shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds.  In the event that Borrowers shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrowers shall promptly make an additional prepayment of the Loans and/or the
Revolving Commitments shall be permanently reduced in an amount equal to such
excess, and Borrowers shall concurrently therewith deliver to Administrative
Agent a certificate of an Authorized Officer demonstrating the derivation of
such excess.
 
2.15           Application of Prepayments/Reductions and Deposits into Windstar
Escrow Account.
 
(a)           Application of Voluntary Prepayments by Type of Loans.  Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Borrowers in the applicable notice of prepayment; provided, in the event
Borrowers fail to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:
 
(i)           first, to repay outstanding Revolving Loans ratably to the full
extent thereof; and
 
(ii)           second, to prepay the Term Loans (ratably in accordance with the
respective outstanding principal amounts thereof).
 
(b)           Application of Mandatory Prepayments/Reductions of Commitments by
Type of Loans.  Any amount required to be paid and/or to permanently reduce the
Commitments pursuant to Sections 2.14(a)(i), 2.14(a)(ii)(B), 2.14(a)(iii) and
2.14(b) shall be applied as follows:
 
(i)           first, to prepay Term Loans (ratably in accordance with the
respective outstanding principal amounts thereof);
 
(ii)           second, to further permanently reduce the Term Commitments to the
full extent thereof; and
 
(iii)           third, to prepay the outstanding Revolving Loans ratably to the
full extent thereof.
 
In the case of any prepayment of the Revolving Loans required by Section
2.15(b)(iii), the Revolving Commitments shall be permanently reduced by the
amount of such prepayment of outstanding Revolving Loans.  After the outstanding
Term Loans and Revolving Loans have been prepaid in their entirety and the Term
Loan Commitments have been reduced to zero pursuant to the preceding clauses (i)
through (iii) of this Section 2.15(b), to the extent any additional Net Asset
Sale Proceeds or Net Insurance/Condemnation Proceeds are required to be paid
and/or to permanently reduce the Commitments pursuant to Sections 2.14(a)(i),
2.14(a)(ii)(B), 2.14(a)(iii) and 2.14(b), such additional amounts shall
permanently reduce the Revolving Commitments ratably to the full extent thereof.
 
(c)           Deposits into Windstar Escrow Account.  Upon any deposit of Net
Cash Proceeds into the Windstar Escrow Account pursuant to Section
2.14(a)(ii)(A), the Term Loan Commitments shall be reduced ratably by the
deposited amounts to the full extent thereof until the Term Loan Commitments
equal zero.
 
2.16           General Provisions Regarding Payments.
 
(a)           All payments by Borrowers of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition or, as provided herein,
withholding or deduction for Tax, and delivered to Administrative Agent not
later than 1:00 p.m. (New York City time) on the date due at the Principal
Office designated by Administrative Agent for the account of Lenders; for
purposes of computing interest and fees, funds received by Administrative Agent
after that time on such due date shall be deemed to have been paid by Borrowers
on the next succeeding Business Day.
 
(b)           All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.
 
(c)           Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
 
(d)           Whenever any payment to be made hereunder with respect to any Loan
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and, with respect to Revolving
Loans only, such extension of time shall be included in the computation of the
payment of interest hereunder or of the Revolving Commitment fees hereunder.
 
(e)           Administrative Agent shall deem any payment by or on behalf of
Borrowers hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) to be a non-conforming payment.  Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day.  Administrative Agent shall give prompt telephonic notice to Borrowers and
each applicable Lender (confirmed in writing) if any payment is
non-conforming.  Any non-conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a).  Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.10 from the date such amount
was due and payable until the date such amount is paid in full.
 
(f)           If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 10.1 of the Pledge and Security Agreement.
 
2.17           Ratable Sharing.
 
Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross-action or by the enforcement
of any right under the Credit Documents or otherwise, or as adequate protection
of a deposit treated as cash collateral under the Bankruptcy Code, receive
payment or reduction of a proportion of the aggregate amount of principal,
interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of any Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest.  Each Borrower expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may exercise any and
all rights of banker’s lien, set-off or counterclaim with respect to any and all
monies owing by Borrowers to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.  The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrowers pursuant to and in accordance with Sections 2.19 or
2.20 and any other payments expressly required to be made to an individual
Lender hereunder as opposed to Lenders generally or (b) any payment obtained by
any Lender as consideration for the assignment or sale of a participation in any
of its Loans or other Obligations owed to it.
 
2.18           [Reserved]
 
2.19           Increased Costs; Capital Adequacy.
 
(a)           Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.20 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):  (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder; and the result of any of the foregoing is
to increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrowers shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to
Borrowers (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.  Notwithstanding
anything to the contrary set forth above, the Borrowers shall not be obligated
in any event to compensate any Lender for any such amount incurred by such
Lender more than 120 days prior to the date that such Lender notifies the
Borrowers of such change giving rise to such amount.
 
(b)           Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Revolving Commitments, or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrowers from such Lender of the statement referred to in the
next sentence, Borrowers shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction.  Such Lender shall deliver to Borrowers
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.19(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.  Notwithstanding anything
to the contrary set forth above, the Borrowers shall not be obligated in any
event to compensate any Lender for any such amount incurred by such Lender more
than 120 days prior to the date that such Lender notifies the Borrowers of such
change giving rise to such amount.
 
2.20           Taxes; Withholding, Etc.
 
(a)           Payments to Be Free and Clear.  All sums payable by or on behalf
of any Credit Party hereunder and under the other Credit Documents shall (except
to the extent required by law) be paid free and clear of, and without any
deduction or withholding on account of, any Tax (other than a Tax on the overall
net income of any Lender) imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of any Credit Party or by any federation or organization of
which the United States of America or any such jurisdiction is a member at the
time of payment.
 
(b)           Withholding of Taxes.  If any Credit Party or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by any Credit Party to Administrative Agent or any
Lender under any of the Credit Documents:  (i) Borrowers shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as any Borrower become aware of it; (ii) Borrowers shall pay
any such Tax before the date on which penalties attach thereto, such payment to
be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment is required shall be increased to the
extent necessary to ensure that, after the making of that deduction, withholding
or payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within thirty
days after paying any sum from which it is required by law to make any deduction
or withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrowers shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to any Lender (other than a Lender that becomes a Lender pursuant to
Section 2.23) under clause (iii) above except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender) in any such requirement for a deduction, withholding or payment as
is mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date hereof or at the date of
such Assignment Agreement, as the case may be, in respect of payments to such
Lender; provided that additional amounts shall be payable to a Lender to the
extent such Lender’s assignor was entitled to receive such additional amounts.
 
(c)           Evidence of Exemption From U.S. Withholding Tax.  Each Lender that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall deliver to Administrative Agent for transmission to Borrowers, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrowers or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by Borrowers to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Credit Documents, or
(ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrowers to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents.  Each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) and is not an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrowers on or prior to the Closing Date (or, if
later, on or prior to the date on which such Lender becomes a party to this
Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an
exemption.  Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.20(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to Borrowers two new original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor form), or a Certificate re
Non-Bank Status and two original copies of Internal Revenue Service Form W-8BEN
(or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrowers to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents, or notify Administrative Agent and Borrowers of its inability
to deliver any such forms, certificates or other evidence.  Borrowers shall not
be required to pay any additional amount to any Non-U.S. Lender under
Section 2.20(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the first sentence of this
Section 2.20(c), or (2) to notify Administrative Agent and Borrowers of its
inability to deliver any such forms, certificates or other evidence, as the case
may be; provided, if such Lender shall have satisfied the requirements of the
first sentence of this Section 2.20(c) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.20(c) shall relieve each Borrower of
its obligation to pay any additional amounts pursuant to this Section 2.20 in
the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described herein.
 
2.21           Obligation to Mitigate.
 
Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Loans becomes aware of the occurrence
of an event or the existence of a condition that would entitle such Lender to
receive payments under Section 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, fund or maintain
its Credit Extensions, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.19 or 2.20 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, funding or maintaining of such Commitments or Loans through such
other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Commitments or Loans or the interests
of such Lender; provided, such Lender will not be obligated to utilize such
other office pursuant to this Section 2.21 unless Borrowers agree to pay all
incremental expenses incurred by such Lender as a result of utilizing such other
office as described above.  A certificate as to the amount of any such expenses
payable by Borrowers pursuant to this Section 2.21 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to
Borrowers (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
 
2.22           Defaulting Lenders.
 
Anything contained herein to the contrary notwithstanding, in the event that any
Lender becomes a Defaulting Lender, then during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of any amendment, waiver or consent with respect to any
provision of the Credit Documents that requires the approval of Requisite
Lenders.  During any Default Period with respect to a Funds Defaulting Lender
that is not also an Insolvency Defaulting Lender, (a) any amounts that would
otherwise be payable to such Funds Defaulting Lender with respect to its Loans
and Commitments under the Credit Documents (including, without limitation,
voluntary and mandatory prepayments and fees) shall, in lieu of being
distributed to such Funds Defaulting Lender, be retained by Administrative Agent
and applied in the following order of priority:  first, to the payment any
amounts owing by such Funds Defaulting Lender to Administrative Agent, and
second, to the payment of the Loans of other Lenders (but not to the Loans of
such Funds Defaulting Lender) as if such Funds Defaulting Lender had funded all
Defaulted Loans of such Funds Defaulting Lender; and (b) the Total Utilization
of Revolving Commitments as at any date of determination shall be calculated as
if such Defaulting Lender had funded all Defaulted Loans of such Defaulting
Lender.  During any Default Period with respect to an Insolvency Defaulting
Lender, any amounts that would otherwise be payable to such Insolvency
Defaulting Lender under the Credit Documents (including, without limitation,
voluntary and mandatory prepayments and fees) may, in lieu of being distributed
to such Insolvency Defaulting Lender, be retained by Administrative Agent to
collateralize indemnification and reimbursement obligations of such Insolvency
Defaulting Lender in an amount reasonably determined by Administrative
Agent.  No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.22, performance by
Borrowers of their obligations hereunder and the other Credit Documents shall
not be excused or otherwise modified as a result of any Lender becoming a
Defaulting Lender or the operation of this Section 2.22.  The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to
other rights and remedies which Borrowers may have against such Defaulting
Lender as a result of it becoming a Defaulting Lender and which Administrative
Agent or any Lender may have against such Defaulting Lender with respect
thereto.
 
2.23           Removal or Replacement of a Lender.
 
Anything contained herein to the contrary notwithstanding, in the event
that:  (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to
Borrowers that such Lender is entitled to receive payments under Section 2.19 or
2.20, (ii) the circumstances which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within two Business Days after any Borrower’s request for such withdrawal; (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after any Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrowers may, by giving
written notice to Administrative Agent and any Terminated Lender of their
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrowers shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased-Cost Lender, a Non-Consenting Lender or
Insolvency Defaulting Lender, and the Funds Defaulting Lender (if not also an
Insolvency Defaulting Lender) shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided, (1)
on the date of such assignment, the Replacement Lender shall pay to the
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrowers shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.19 or 2.20; or
otherwise as if it were a prepayment and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender.  Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Commitments,
if any, such Terminated Lender shall no longer constitute a “Lender” for
purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.  Each
Lender agrees that if Borrowers exercises their option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6.  In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
 
2.24           Co-Borrowers.
 
(a)           Joint and Several Liability of Borrowers.  All Obligations of
Borrowers under this Agreement and the other Credit Documents shall be joint and
several Obligations of each Borrower. Anything contained in this Agreement and
the other Credit Documents to the contrary notwithstanding, the Obligations of
each Borrower hereunder, solely to the extent that such Borrower did not receive
proceeds of Loans from any borrowing hereunder, shall be limited to a maximum
aggregate amount equal to the largest amount that would not render its
Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under §548 of the Bankruptcy Code, 11 U.S.C. §548, or any applicable
provisions of comparable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Borrower
in respect of intercompany Indebtedness to any other Credit Party or Affiliates
of any other Credit Party to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Credit Party hereunder)
and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation or contribution of such Borrower pursuant to (i) applicable law or
(ii) any agreement providing for an equitable allocation among such Borrower and
other Affiliates of any Credit Party of Obligations arising under Guaranties by
such parties.
 
(b)           Subrogation.  Until the Obligations shall have been paid in full
in Cash, each Borrower shall withhold exercise of any right of subrogation,
contribution or any other right to enforce any remedy which it now has or may
hereafter have against the other Borrower or any other guarantor of the
Obligations.  Each Borrower further agrees that, to the extent the waiver of its
rights of subrogation, contribution and remedies as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights such Borrower may have against the other Borrower, any collateral or
security or any such other guarantor, shall be junior and subordinate to any
rights Collateral Agent may have against the other Borrower, any such collateral
or security, and any such other guarantor.  The Borrowers under this Agreement
and the other Credit Documents together desire to allocate among themselves, in
a fair and equitable manner, their Obligations arising under this Agreement and
the other Credit Documents.  Accordingly, in the event any payment or
distribution is made on any date by any Borrower under this Agreement and the
other Credit Documents (a “Funding Borrower”) that exceeds its Obligation Fair
Share as of such date, that Funding Borrower shall be entitled to a contribution
from the other Borrower in the amount of such other Borrower’s Obligation Fair
Share Shortfall as of such date, with the result that all such contributions
will cause each Borrower’s Obligation Aggregate Payments to equal its Obligation
Fair Share as of such date.  “Obligation Fair Share” means, with respect to a
Borrower as of any date of determination, an amount equal to (i) the ratio of
(X) the Obligation Fair Share Contribution Amount with respect to such Borrower
to (Y) the aggregate of the Obligation Fair Share Contribution Amounts with
respect to all the Borrowers, multiplied by (ii) the aggregate amount paid or
distributed on or before such date by all Funding Borrowers under this Agreement
and the other Credit Documents in respect of the Obligations
guarantied.  “Obligation Fair Share Shortfall” means, with respect to a Borrower
as of any date of determination, the excess, if any, of the Obligation Fair
Share of such Borrower over the Obligation Aggregate Payments of such
Borrower.  “Obligation Fair Share Contribution Amount” means, with respect to a
Borrower as of any date of determination, the maximum aggregate amount of the
Obligations of such Borrower under this Agreement and the other Credit Documents
that would not render its Obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under §548 of the Bankruptcy
Code, 11 U.S.C. §548, or any comparable applicable provisions of state law;
provided that, solely for purposes of calculating the Obligation Fair Share
Contribution Amount with respect to any Borrower for purposes of this Section
2.24, any assets or liabilities of such Credit Party arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
Obligations of contribution hereunder shall not be considered as assets or
liabilities of such Borrower.  “Obligation Aggregate Payments” means, with
respect to a Borrower as of any date of determination, an amount equal to (i)
the aggregate amount of all payments and distributions made on or before such
date by such Borrower in respect of this Agreement and the other Credit
Documents (including in respect of this Section 2.24) minus (ii) the aggregate
amount of all payments received on or before such date by such Borrower from the
other Borrower as contributions under this Section 2.24.  The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Borrower.  The
allocation among the Borrowers of their Obligations as set forth in this Section
2.24 shall not be construed in any way to limit the liability of any Borrower
hereunder or under any Credit Document.
 
(c)           Representative of Borrowers.  Each Borrower hereby appoint Parent
and the Funds Agent as its agent, attorney-in-fact and representative for the
purpose of (i) making any borrowing requests or other requests required under
this Agreement, (ii) the giving and receipt of notices by and to Borrowers under
this Agreement, (iii) the delivery of all documents, reports, financial
statements and written materials required to be delivered by Borrowers under
this Agreement, and (iv) all other purposes incidental to any of the
foregoing.  Each Borrower agrees that any action taken by Parent or the Funds
Agent as the agent, attorney-in-fact and representative of such Borrower shall
be binding upon such Borrower to the same extent as if directly taken by such
Borrower.
 
(d)           Obligations Absolute.  Each Borrower hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Borrower, to (i) proceed against any
other Borrower, any guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from any other Borrower, any guarantor or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of any other Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of any other Borrower or any Guarantor including any defense
based on or arising out of the lack of validity or the unenforceability of the
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any other Borrower or any Guarantor from any cause
other than payment in full of the Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Obligations, except behavior which amounts to bad
faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Borrower’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Borrower’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to Borrower and notices of any of
the matters referred to in Section 7.5 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
 
SECTION 3.  CONDITIONS PRECEDENT
 
3.1           Closing Date.
 
The obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction, or waiver in accordance with Section 10.5, of the
following conditions on or before the Closing Date:
 
(a)           Credit Documents.  Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender.
 
(b)           Organizational Documents; Incumbency.  Administrative Agent shall
have received (i) sufficient copies of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, for each
Lender, each dated the Closing Date or a recent date prior thereto; (ii)
signature and incumbency certificates of the officers of such Person executing
the Credit Documents to which it is a party; (iii) resolutions of the Board of
Directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and (v) such other documents as Administrative Agent
or any Lender may reasonably request.
 
(c)           Organizational and Capital Structure.  The organizational
structure and capital structure of Parent and its Subsidiaries shall be as set
forth on Schedule 4.1.
 
(d)           Windstar Escrow Account. The Windstar Escrow Account shall have
been established pursuant to the terms of the Escrow Agreement and the portion
of the Windstar Group Capital Expenditure Amount to be deposited in the Windstar
Escrow Account on the Closing Date shall be directly deposited therein
concurrently with the making of the initial Term Loans hereunder.
 
(e)           Parent 10% Senior Secured Notes Consent; Supplemental
Indenture.  Administrative Agent shall have received a fully executed copy of
(i) the Parent 10% Senior Secured Notes Consent and (ii) a supplemental
indenture amending the Parent 10% Senior Secured Notes Documents.
 
(f)           Governmental Authorizations and Consents.  Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent and each Lender.  All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.
 
(g)           [Reserved].
 
(h)           Personal Property Collateral.  In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, each Credit
Party shall have delivered to Collateral Agent:
 
(i)           evidence satisfactory to Collateral Agent of the compliance by
each Credit Party of its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including its obligations to execute and deliver
UCC financing statements, originals of securities, instruments and chattel paper
and any agreements governing deposit and/or securities accounts as provided
therein);
 
(ii)           a completed Perfection Questionnaire dated the Closing Date and
executed by an Authorized Officer of each Credit Party, together with all
attachments contemplated thereby;
 
(iii)           fully executed and notarized Intellectual Property Security
Agreements, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, memorializing and recording the encumbrance of the
Intellectual Property Assets of the Pledgors;
 
(iv)           subject to Section 5.15, duly executed and acknowledged Vessel
Mortgages in favor of  Collateral Agent, in proper form for filing or recording
in all appropriate places in all applicable jurisdictions, encumbering each
vessel owned by Parent and its Subsidiaries (other than Delta Queen); and
 
(v)           evidence that each Credit Party shall have taken or caused to be
taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(e)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.
 
(i)           [Reserved].
 
(j)           Financial Statements; Projections.  Lenders shall have received
from Parent (i) the Historical Financial Statements, and (ii) the Projections.
 
(k)           Evidence of Insurance.  Collateral Agent shall have received a
certificate from Borrowers’ insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to Section 5.5 is in
full force and effect, together with endorsements naming Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5.
 
(l)           Opinions of Counsel to Credit Parties.  Agents and Lenders and
their respective counsel shall have received originally executed copies of the
favorable written opinions of Stroock & Stroock & Lavan LLP, and Higgs &
Johnson, counsel for Credit Parties, in the form of Exhibit D-1 and D-2, in each
case as to such other matters as Administrative Agent or Lenders may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to Administrative Agent and Lenders (and each Credit
Party hereby instructs its counsel to deliver such opinions to Agents and
Lenders).
 
(m)           Fees.  Borrowers shall have paid to Agents and Lenders, as
applicable (i) the fees payable on the Closing Date referred to in Section 2.11
and (ii) the reasonable fees, expenses and disbursements of each counsel to
Agents and Lenders in connection with the negotiation, preparation, execution
and administration of the Credit Documents.
 
(n)           Solvency Certificate.  On the Closing Date, Administrative Agent
and Lenders shall have received a confirmatory Solvency Certificate from
Borrowers.
 
(o)           Closing Date Certificate.  Parent and Borrowers shall have
delivered to Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto.
 
(p)           No Litigation.  There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Lenders, singly or in the aggregate, materially impairs the transactions
contemplated by the Credit Documents, or that could have a Material Adverse
Effect.
 
(q)           Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent or Lenders and there counsel shall be
satisfactory in form and substance to Administrative Agent and Lenders and such
counsel, and Administrative Agent, Lenders and such counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent or Lenders may reasonably request.
 
(r)           Patriot Act Compliance, etc.  A reasonable period prior to the
Closing Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”).
 
3.2           Conditions to Each Credit Extension.
 
(a)           Conditions Precedent.  The obligation of each Lender to make any
Loan on any Credit Date, including the Closing Date, is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
 
(i)           Administrative Agent shall have received a fully executed and
delivered Funding Notice, which shall include a reaffirmation by each Guarantor
of its Guaranty;
 
(ii)           after making the Credit Extensions requested on such Credit Date,
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
 
(iii)           as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;
 
(iv)           as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default; and
 
(v)           as of such Credit Date (other than on the Closing Date), since the
date of the last financial statements delivered to Administrative Agent prior to
the date of this Agreement or pursuant to Section 5.1(c), whichever is later, no
event, circumstance or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.
 
Any Agent or Lender shall be entitled, but not obligated to, request and
receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Lender such
request is warranted under the circumstances.
 
(b)           Funding Notice.  Each Funding Notice shall be executed by an
Authorized Officer of each Borrower and each Guarantor in a writing delivered to
Administrative Agent.  In lieu of delivering a Funding Notice, Borrowers may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Funding Notice to Administrative Agent on or before
the close of business on the date that the telephonic notice is given.  In the
event of a discrepancy between the telephone notice and the written Funding
Notice, the written Funding Notice shall govern.  Neither Administrative Agent
nor any Lender shall incur any liability to Borrowers in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly Authorized Officer or other person authorized
on behalf of Borrowers or for otherwise acting in good faith.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made hereby, each Credit Party represents and warrants to each
Lender, on the Closing Date and on each Credit Date, that the following
statements are true and correct:
 
4.1           Organization; Requisite Power and Authority; Qualification.
 
Each of Parent and its Subsidiaries (a) is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.1, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
 
4.2           Equity Interests and Ownership.
 
The Equity Interests of each of Parent and its Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable.  Except as
set forth on Schedule 4.2, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which Parent or any of
its Subsidiaries is a party requiring, and there is no membership interest or
other Equity Interests of Parent or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by Parent or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Parent or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Parent or any of its
Subsidiaries.  Schedule 4.2 correctly sets forth the ownership interest of
Parent and each of its Subsidiaries in their respective Subsidiaries as of the
Closing Date.
 
4.3           Due Authorization.
 
The execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.
 
4.4           No Conflict.
 
The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to Parent
or any of its Subsidiaries, (ii) any of the Organizational Documents of Parent
or any of its Subsidiaries, or (iii) any order, judgment or decree of any court
or other agency of government binding on Parent or any of its Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of Parent or any of
its Subsidiaries; (c) result in or require the creation or imposition of any
Lien upon any of the properties or assets of Parent or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of the Secured Parties); or (d) require any approval
of stockholders, members or partners or any approval or consent of any Person
under any Contractual Obligation of Parent or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the Closing
Date (or with respect to actions to be taken by the Credit Parties after the
Closing Date, which will be obtained on or before the time such actions are to
be taken) and disclosed in writing to Lenders.
 
4.5           Governmental Consents.
 
The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Closing Date.
 
4.6           Binding Obligation.
 
Each Credit Document has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
4.7           Historical Financial Statements.
 
The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.  As of the Closing
Date, neither Parent nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the Historical Financial Statements or the notes
thereto and which in any such case is material in relation to the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of Parent and any of its Subsidiaries taken as a whole.
 
4.8           Projections.
 
On and as of the Closing Date, the projections of Parent and its Subsidiaries
for the period of Fiscal Year 2010 through and including Fiscal Year 2012 (the
“Projections”) are based on good faith estimates and assumptions made by the
management of Parent; provided, the Projections are not to be viewed as facts
and that actual results during the period or periods covered by the Projections
may differ from such Projections and that the differences may be material;
provided further, as of the Closing Date, management of Parent believed that the
Projections were reasonable and attainable.
 
4.9           [Reserved].
 
4.10           Adverse Proceedings, Etc.
 
There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.  Neither Parent nor
any of its Subsidiaries (a) is in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
4.11           Payment of Taxes.
 
Except as otherwise permitted under Section 5.3, all tax returns and reports of
Parent and its Subsidiaries required to be filed by any of them have been timely
filed, and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Parent and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and
payable.  Parent knows of no proposed tax assessment against Parent or any of
its Subsidiaries which is not being actively contested by Parent or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.
 
4.12           Vessels.
 
As of the Closing Date, Schedule 4.12 contains a true, accurate and complete
list of (i) each vessel owned by Parent and its Subsidiaries, specifying the
owner thereof and registration thereof and (ii) all charters, subcharters,
leases, subleases or assignments of charters or leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each such vessel.  Each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and Parent does not
have knowledge of any default that has occurred and is continuing thereunder,
and each such agreement constitutes the legally valid and binding obligation of
each applicable Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.
 
4.13           Environmental Matters.
 
Neither Parent nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Parent nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law.  There are and, to each of Parent’s and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Parent or any of its Subsidiaries that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  Neither Parent nor any of its Subsidiaries nor, to any Credit Party’s
knowledge, any predecessor of Parent or any of its Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of Parent’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent.  Compliance with all current or reasonably foreseeable
future requirements pursuant to or under Environmental Laws could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  No event or condition has occurred or is occurring with respect
to Parent or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.
 
4.14           No Defaults.
 
Neither Parent nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.
 
4.15           Material Contracts.
 
Schedule 4.15 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date, and except as described thereon, all
such Material Contracts are in full force and effect and no defaults currently
exist thereunder.
 
4.16           Governmental Regulation.
 
Neither Parent nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  Neither Parent nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.
 
4.17           Margin Stock.
 
Neither Parent nor any of its Subsidiaries owns any Margin Stock.
 
4.18           Employee Matters.
 
Neither Parent nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse
Effect.  There is (a) no unfair labor practice complaint pending against Parent
or any of its Subsidiaries, or to the best knowledge of Parent and Borrowers,
threatened against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Parent or any of its
Subsidiaries or to the best knowledge of Parent and Borrowers, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Parent or any of its Subsidiaries, and (c) to the best knowledge of
Parent and Borrower, no union representation question existing with respect to
the employees of Parent or any of its Subsidiaries and, to the best knowledge of
Parent and Borrower, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.
 
4.19           Employee Benefit Plans.
 
Parent, each of its Subsidiaries and each of their respective ERISA Affiliates
are in compliance with all applicable provisions and requirements of ERISA and
the Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan.  Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status.  No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Parent, any of its Subsidiaries or any of
their ERISA Affiliates.  No ERISA Event has occurred or is reasonably expected
to occur.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates.  The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Parent, any of its Subsidiaries or any of their ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan.  As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Parent, its Subsidiaries and their respective ERISA Affiliates for
a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero.  Parent, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.
 
4.20           Solvency.
 
Each Credit Party is and, upon the incurrence of any Obligation by any Credit
Party on any date on which this representation and warranty is made, will be,
Solvent.  Each Credit Party, upon the loan to it, directly or indirectly in
accordance with this Agreement, of any proceeds of the Loans, both immediately
prior to and pro forma after giving effect to incurrence of such Indebtedness,
will be Solvent.
 
4.21           Compliance with Statutes, Etc.
 
Each of Parent and its Subsidiaries is in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Parent or
any of its Subsidiaries), except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
4.22           Disclosure.
 
No representation or warranty of any Credit Party contained in any Credit
Document or in any other documents, certificates or written statements furnished
to any Agent or Lender by or on behalf of Parent or any of its Subsidiaries for
use in connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to Parent
or any Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Parent or any
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Parent or any Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
 
4.23           PATRIOT Act.
 
To the extent applicable, each Credit Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the Untied States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
SECTION 5.  AFFIRMATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.
 
5.1           Financial Statements and Other Reports.
 
Parent will deliver to Administrative Agent and Lenders:
 
(a)           Monthly Reports.  As soon as available, and in any event within 30
days after the end of each month ending after the Closing Date, commencing with
the month in which the Closing Date occurs, the consolidated balance sheet of
Parent and its Subsidiaries as at the end of such month and the related
consolidated statements of income, stockholders’ equity and cash flows of Parent
and its Subsidiaries for such month and for the period from the beginning of the
then-current Fiscal Year to the end of such month, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the then-current Fiscal Year, to the extent prepared on a monthly basis, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;
 
(b)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter of each Fiscal Year,
commencing with the Fiscal Quarter in which the Closing Date occurs, the
consolidated and consolidating balance sheets of Parent and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated (and with respect
to statements of income, consolidating) statements of income, stockholders’
equity and cash flows of Parent and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then-current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Plan for the then-current
Fiscal Year, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto;
 
(c)           Annual Financial Statements.  As soon as available, and in any
event within 90 days after the end of each Fiscal Year, commencing with the
Fiscal Year prior to the Fiscal Year in which the Closing Date occurs, (i) the
consolidated and consolidating balance sheets of Parent and its Subsidiaries as
at the end of such Fiscal Year and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Parent and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon of Moss Adams LLP or other independent certified public
accountants of recognized national standing selected by Parent, and reasonably
satisfactory to Administrative Agent (which report and/or the accompanying
financial statements shall be unqualified as to going concern and scope of
audit, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of Parent
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating (1)
that their audit examination has included a review of the terms of Section 6.7
of this Agreement and the related definitions, (2) whether, in connection
therewith, any condition or event that constitutes a Default or an Event of
Default under Section 6.7 has come to their attention and, if such a condition
or event has come to their attention, specifying the nature and period of
existence thereof, and (3) that nothing has come to their attention that causes
them to believe that the information contained in any Compliance Certificate is
not correct or that the matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof;
 
(d)           Compliance Certificate.  Together with each delivery of financial
statements of Parent and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
 
(e)           Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Parent and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
 
(f)           Notice of Default.  Promptly upon any officer of Parent or any
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Parent or any
Borrower with respect thereto; (ii) that any Person has given any notice to
Parent or any of its Subsidiaries or taken any other action with respect to any
event or condition set forth in Section 8.1(b); or (iii) of the occurrence of
any event or change that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action Borrowers has taken, is taking and proposes to take
with respect thereto;
 
(g)           Notice of Litigation.  Promptly upon any officer of Parent or any
Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by Borrowers to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Parent or any Borrower to enable Lenders and their counsel to
evaluate such matters;
 
(h)           ERISA.  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request;
 
(i)           Financial Plan.  As soon as practicable and in any event no later
than one day prior to the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Parent and its Subsidiaries
for each such Fiscal Year, and an explanation of the assumptions on which such
forecasts are based and (ii) forecasted consolidated statements of income and
cash flows of Parent and its Subsidiaries for each month of such Fiscal Year and
each fiscal quarter of each other Fiscal Year;
 
(j)           Insurance Report.  As soon as practicable and in any event by the
last day of each Fiscal Year, a certificate from Parent’s insurance broker(s) in
form and substance satisfactory to Administrative Agent outlining all material
insurance coverage maintained as of the date of such certificate by Parent and
its Subsidiaries;
 
(k)           Notice Regarding Material Contracts.  Promptly, and in any event
within ten Business Days (i) after any Material Contract of Parent or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Parent or such Subsidiary, as the case may be, or (ii) any new Material Contract
is entered into, a written statement describing such event, with copies of such
material amendments or new contracts, delivered to Administrative Agent (to the
extent such delivery is permitted by the terms of any such Material Contract,
provided, no such prohibition on delivery shall be effective if it were
bargained for by Parent or its applicable Subsidiary with the intent of avoiding
compliance with this Section 5.1(k)), and an explanation of any actions being
taken with respect thereto;
 
(l)           Notice Regarding Asset Sales, Incurrence of Indebtedness or
Issuances of Equity Interests.  Promptly, and in any event within five Business
Days after (i) any Asset Sale by Parent or any of its Subsidiaries, (ii) any
incurrence of Indebtedness in aggregate principal amount in excess of $100,000
by Parent or any of its Subsidiaries (other than (x) Loans under this Agreement,
(y) intercompany loans permitted by the terms hereof or (z) interest payments
made in kind on the Parent 10% Senior Secured Notes in accordance with the terms
thereof as in effect on the date hereof (or as amended from time to time after
the date hereof in accordance with the Intercreditor Agreement) or (iii) any
issuance of Equity Interests by Parent or any of its Subsidiaries, a written
statement describing such Asset Sale, incurrence of issuance, as the case may
be, with copies of any definitive documentation with respect thereto, delivered
to Administrative Agent (to the extent such delivery is permitted by the terms
of any such definitive documentation, provided, no such prohibition on delivery
shall be effective if it were bargained for by Parent or its applicable
Subsidiary with the intent of avoiding compliance with this Section 5.1(l)), and
an explanation of any actions being taken with respect thereto;
 
(m)           Information Regarding Collateral.  (a) Borrowers will furnish to
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or (iv) in any Credit
Party’s Federal Taxpayer Identification Number or state organizational
identification number.  Each Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral
Documents.  Each Borrower also agrees promptly to notify Collateral Agent if any
material portion of the Collateral is damaged or destroyed;
 
(n)           Annual Collateral Verification.  Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.1(c) (other than the annual financial statements with
respect to the Fiscal Year ended December 31, 2009), Borrowers shall deliver to
Collateral Agent a certificate of its Authorized Officer (i) either confirming
that there has been no change in such information since the date of the
Perfection Questionnaire delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) and all supplemental Intellectual Property
Security Agreements or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above (or in such
Perfection Questionnaire) to the extent necessary to effect, protect and perfect
the security interests under the Collateral Documents for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);
 
(o)           Other Information.  (A) Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Parent to its security holders acting in
such capacity or by any Subsidiary of Parent to its security holders other than
Parent or another Subsidiary of Parent, (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Parent or any
of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority, (iii)
all press releases and other statements made available generally by Parent or
any of its Subsidiaries to the public concerning material developments in the
business of Parent or any of its Subsidiaries, and (B) such other information
and data with respect to Parent or any of its Subsidiaries as from time to time
may be reasonably requested by Administrative Agent or any Lender (provided,
however, that with respect to any such information filed with the Securities and
Exchange Commission, Parent and the Borrowers may satisfy their obligations
under this paragraph (o) by providing Administrative Agent and Lenders with
copies of, or links to, the information so filed); and
 
(p)           Certification of Public Information.  Parent, Borrowers and each
Lender acknowledge that certain of the Lenders may be Public Lenders and, if
documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency, or another
relevant website or other information platform (the “Platform”), any document or
notice that Parent or any Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders.  Each of Parent and each Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Parent or any
Borrower which is suitable to make available to Public Lenders.  If Parent or
any Borrower has not indicated whether a document or notice delivered pursuant
to this Section 5.1 contains Non-Public Information, Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material non-public
information with respect to Parent, its Subsidiaries and their securities.
 
5.2           Existence.
 
Except as otherwise permitted under Section 6.8, each Credit Party will, and
will cause each of its Subsidiaries to, at all times preserve and keep in full
force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, no Credit Party (other than each
Borrower with respect to existence) or any of its Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
 
5.3           Payment of Taxes and Claims.
 
Each Credit Party will, and will cause each of its Subsidiaries to, pay all
Taxes imposed upon it or any of its properties or assets or in respect of any of
its income, businesses or franchises before any penalty or fine accrues thereon,
and all claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim.  No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Parent or any of its Subsidiaries).
 
5.4           Maintenance of Properties.
 
Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all vessels and all other material properties used or
useful in the business of Parent and its Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, overhauls, renewals and
replacements thereof.
 
5.5           Insurance.
 
Parent will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of Parent and its Subsidiaries, including in any event all vessels,
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses and as have been
historically carried or maintained by Parent and its Subsidiaries, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons.  Without limiting the generality of the foregoing,
Parent will maintain or cause to be maintained replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance shall (i) name Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear, (ii)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy.
 
5.6           Books and Records; Inspections.
 
Each Credit Party will, and will cause each of its Subsidiaries to, keep proper
books of record and accounts in which full, true and correct entries in
conformity in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities.  Each Credit Party
will, and will cause each of its Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.
 
5.7           Lenders Meetings.
 
Parent and Borrowers will, upon the request of Administrative Agent or Requisite
Lenders, participate in a meeting of Administrative Agent and Lenders once
during each Fiscal Year to be held at Parent’s corporate offices (or at such
other location as may be agreed to by Borrowers and Administrative Agent) at
such time as may be agreed to by Borrowers and Administrative Agent.
 
5.8           Compliance with Laws.
 
Each Credit Party will comply, and shall cause each of its Subsidiaries and all
other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), noncompliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
5.9           Environmental.
 
(a)           Environmental Disclosure.  Parent will deliver to Administrative
Agent and Lenders:
 
(i)           as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Parent or any of its Subsidiaries or
by independent consultants, governmental authorities or any other Persons, with
respect to significant environmental matters at any Facility or with respect to
any Environmental Claims;
 
(ii)           promptly upon the occurrence thereof, written notice describing
in reasonable detail (1) any Release required to be reported to any federal,
state or local governmental or regulatory agency under any applicable
Environmental Laws, (2) any remedial action taken by Parent or any other Person
in response to (A) any Hazardous Materials Activities the existence of which has
a reasonable possibility of resulting in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Parent or any
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;
 
(iii)           as soon as practicable following the sending or receipt thereof
by Parent or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Parent or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity;
 
(iv)           prompt written notice describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Parent or any of its
Subsidiaries that could reasonably be expected to (A) expose Parent or any of
its Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Parent or any of its Subsidiaries to maintain in full
force and effect all material Governmental Authorizations required under any
Environmental Laws for their respective operations and (2) any proposed action
to be taken by Parent or any of its Subsidiaries to modify current operations in
a manner that could reasonably be expected to subject Parent or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and
 
(v)           with reasonable promptness, such other documents and information
as from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
 
(b)           Hazardous Materials Activities, Etc.  Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and (ii)
make an appropriate response to any Environmental Claim against such Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
 
5.10           Subsidiaries.
 
In the event that any Person is, or hereafter becomes, a Subsidiary of Parent,
Parent shall (a) promptly cause such Subsidiary to become a Guarantor hereunder
and a Pledgor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates as
are similar to those described in Sections 3.1(b), 3.1(h), 3.1(i) and
3.1(l).  With respect to each such Subsidiary, Parent or Borrowers shall
promptly send to Administrative Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of Parent,
and (ii) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Parent; and such written notice shall be deemed
to supplement Schedule 4.1 and 4.2 for all purposes hereof.
 
5.11           Material Real Estate Assets.
 
In the event that any Credit Party acquires a Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets.  In addition to
the foregoing, Borrowers shall, at the request of Collateral Agent, deliver,
from time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.
 
5.12           Additional Vessel Mortgages.
 
In the event that any Credit Party acquires an interest in a vessel and such
interest has not otherwise been made subject to the Lien of a Collateral
Document in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, duly executed and acknowledged Vessel
Mortgages, in proper form for filing or recording in all appropriate places in
all applicable jurisdictions, sufficient to create in favor of Collateral Agent,
for the benefit of Secured Parties, a valid and, subject to any filing and/or
recording referred to herein, perfected First Priority security interest in such
vessel.
 
5.13           Material Contracts.
 
Each Credit Party will comply, and shall cause each of its Subsidiaries to
comply, with each of their obligations and requirements under its Material
Contracts.
 
5.14           Further Assurances.
 
At any time or from time to time upon the request of Administrative Agent, each
Credit Party will, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as Administrative Agent
or Collateral Agent may reasonably request in order to effect fully the purposes
of the Credit Documents.  In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as Administrative Agent or Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guarantied by Guarantors and are secured by substantially all of the assets,
including all vessels (other than the Delta Queen), of Parent and its
Subsidiaries and all of the outstanding Equity Interests of each Subsidiary of
Parent.
 
5.15           Post Closing Requirements.
 
Notwithstanding anything contained herein or in any other Credit Document to the
contrary, the Credit Parties shall:
 
(a)           deliver to Collateral Agent and the Lenders an executed Account
Control Agreement with respect to the Deposit Accounts listed on Schedule 8 to
the Perfection Questionnaire within 30 days from the date hereof (other than any
such account that is closed within such 30-day period) (unless extended by the
Collateral Agent in its reasonable discretion);
 
(b)           use commercially reasonable efforts to deliver executed Credit
Card Notifications (as defined in the Pledge and Security Agreement) with First
Data (or any other credit card processor utilized by the Credit Parties) and
American Express within 30 days from the date hereof or, with respect to any
replacement credit processor agreement, within 30 days from the date of
execution of such agreement (unless extended by the Collateral Agent in its
reasonable discretion); and
 
(c)           deliver to the Collateral Agent a duly executed and acknowledged
Vessel Mortgage in favor of  Collateral Agent, in proper form for filing or
recording in all appropriate places in all applicable jurisdictions, encumbering
the Columbia Queen within 30 days from the date hereof (unless extended by the
Collateral Agent in its reasonable discretion).
 
SECTION 6.  NEGATIVE COVENANTS
 
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.
 
6.1           Indebtedness.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:
 
(a)           the Obligations;
 
(b)           (1) Indebtedness under the Parent 10% Senior Secured Notes in a
principal amount not to exceed (i) the principal amount thereof outstanding on
the date hereof (or such higher amount as may be permitted under the
Intercreditor Agreement), plus (ii) the principal amount issued in exchange for
the Parent 3.75% Convertible Senior Notes after the date hereof, plus (iii) the
principal amount issued to the then-current Holders of the Parent 10% Senior
Secured Notes in connection with an issuance or exchange described in clause
(ii) above pursuant to the terms of the Parent 10% Senior Secured Notes
Documents, plus (iv) the principal amount constituting PIK Securities (as
defined in the Parent 10% Senior Secured Notes Documents) issued pursuant to the
terms of the Parent 10% Senior Secured Notes Documents as in effect as of the
date hereof (or as amended from time to time after the date hereof in accordance
with the Intercreditor Agreement) and (2) refinancings and extensions of the
Parent 10% Senior Secured Notes if the terms and conditions thereof are not less
favorable to the Parent or to Lenders, and the average life to maturity thereof
is greater than or equal to that of the Parent 10% Senior Secured Notes as in
effect on the date hereof (or as amended from time to time after the date hereof
in accordance with the Intercreditor Agreement); provided, such Indebtedness
permitted under the immediately preceding clause (2) above shall not (A) be
Indebtedness of an obligor that was not an obligor under the 10% Senior Secured
Notes as in effect as of the date hereof (or as amended from time to time after
the date hereof in accordance with the Intercreditor Agreement), (B) exceed in a
principal amount the amount permitted by subsection (b) (1), (C) be incurred,
created or assumed if any Default or Event of Default has occurred and is
continuing or would result therefrom or (D) violate the terms of the
Intercreditor Agreement;
 
(c)           Indebtedness under the Parent 3.75% Convertible Senior Notes in a
principal amount not to exceed the principal amount thereof outstanding on the
date of this Agreement;
 
(d)           Indebtedness under Hedge Agreements entered into in the ordinary
course of business of Parent and its Subsidiaries;
 
(e)           Indebtedness incurred by Parent or any of its Subsidiaries to any
Borrower or any Guarantor; provided, (i) all such Indebtedness incurred from and
after the Closing Date shall be evidenced by the New Intercompany Note, and such
New Intercompany Note and Indebtedness shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement, (ii) all such Indebtedness
incurred from and after the Closing Date shall be unsecured and subordinated in
right of payment on terms reasonably satisfactory to Administrative Agent
pursuant to the terms of the New Intercompany Note and (iii) any payment by any
such Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by such Guarantor to Borrowers;
 
(f)           Indebtedness incurred by Parent or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Parent or any such Subsidiary
pursuant to such agreements, in connection with permitted dispositions of any
business, assets or Subsidiary of Parent or any of its Subsidiaries;
 
(g)           Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
 
(h)           Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts;
 
(i)           [Reserved];
 
(j)           guaranties by any Borrowers of Indebtedness of another Borrower or
any Guarantor, guaranties by a Guarantor of Indebtedness of any Borrower or
another Guarantor and guaranties by non-Guarantor Subsidiaries of Indebtedness
of any non-Guarantor Subsidiaries, with respect, in each case, to Indebtedness
otherwise permitted to exist or be incurred pursuant to this Section 6.1;
provided, that if the Indebtedness that is being guarantied is unsecured and/or
subordinated to the Obligations, the guaranty shall also be unsecured and/or
subordinated to the Obligations;
 
(k)           Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
less favorable to the obligor thereon or to Lenders than the Indebtedness being
refinanced or extended, and the average life to maturity thereof is greater than
or equal to that of the Indebtedness being refinanced or extended; provided,
such Indebtedness permitted under the immediately preceding clause (i) or (ii)
above shall not (A) include Indebtedness of an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, (B)
exceed in a principal amount the Indebtedness being renewed, extended or
refinanced or (C) be incurred, created or assumed if any Default or Event of
Default has occurred and is continuing or would result therefrom;
 
(l)           Indebtedness constituting reimbursement obligations with respect
to letters of credit, bankers acceptances and similar instruments issued in the
ordinary course of business, including, without limitation, letters of credit in
respect of workers’ compensation claims or self-insurance, or other Indebtedness
with respect to reimbursement type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit,
bankers acceptances and similar instruments or the incurrence of such other
Debt, such obligations are reimbursed within 30 days following such drawing or
incurrence;
 
(m)           Indebtedness incurred for the purpose of financing insurance
premiums payable by Parent or any its Subsidiaries in the ordinary course of
business; and
 
(n)           guarantee of Indebtedness by Parent of minimum lease payments on
the American Queen owed to the U.S. Maritime Administration in an aggregate
amount of approximately $1,000,000;
 
(o)           Indebtedness of Parent to credit card companies or credit card
processing companies in respect of Unearned Customer Deposits;
 
(p)           Indebtedness outstanding on the Closing Date of Ambassadors
International Cruise Group LLC to Parent in an aggregate principal amount of
approximately $79,000,000, provided that such Indebtedness (i) is evidenced by
an Existing Intercompany Note pledged to, and subject to a First Priority Lien
in favor of, Administrative Agent and (ii) is unsecured and subordinated in
right of payment to the payment of the Obligations hereunder on terms acceptable
to Requisite Lenders;
 
(q)           Indebtedness outstanding on the Closing Date of the Majestic Group
to Parent in an aggregate principal amount of approximately $58,000,000,
provided that such Indebtedness (i) is evidenced by an Existing Intercompany
Note pledged to, and subject to a First Priority Lien in favor of,
Administrative Agent and (ii) is unsecured and subordinated in right of payment
to the payment of the Obligations hereunder on terms acceptable to Requisite
Lenders; and
 
(r)           other unsecured Indebtedness of Parent and its Subsidiaries in an
aggregate amount not to exceed at any time $5,000,000; provided that
Indebtedness permitted pursuant to this clause (r) shall not provide for the
payment of principal or cash interest prior to the first day following the
Maturity Date.
 
6.2           Liens.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Parent or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute or
under any applicable intellectual property laws, rules or procedures, except:
 
(a)           Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;
 
(b)           Liens created pursuant to the Parent 10% Senior Secured Notes
Documents, and any permitted refinancing of such notes;
 
(c)           Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted;
 
(d)           statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, Liens for
master’s and crew’s wages and other Liens imposed by law (other than any such
Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or ERISA or
a violation of Section 436 of the Internal Revenue Code), in each case incurred
in the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of sixty days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
 
(e)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(f)           easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Parent or any of its Subsidiaries;
 
(g)           any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;
 
(h)           Liens solely on any cash earnest money deposits made by Parent or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(i)           purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(j)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(k)           any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(l)           non-exclusive outbound licenses of patents, copyrights, trademarks
and other intellectual property rights granted by Parent or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Parent or such Subsidiary;
 
(m)           Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with Parent or any of its Subsidiaries in a
transaction permitted hereunder, provided that such Liens were not incurred in
contemplation of such merger or consolidation and do not extend to any assets
other than those of the Person merged into or consolidated with Parent or such
Subsidiary;
 
(n)           Liens arising under consignment or similar arrangements for the
sale of goods in the ordinary course of business;
 
(o)           Liens on Unearned Customer Deposits (a) in favor of credit card
companies or credit card processing companies pursuant to agreements therewith
consistent with industry practice and (b) in favor of customers and Liens over
cash or assets posted to collateralize obligations with respect to Unearned
Customer Deposits; provided that upon the release of cash collateral by First
Data in connection with the termination of its credit card processing agreement,
an amount equal to (i) such released cash collateral less (ii) the amount
of  cash collateral required to be pledged to the replacement credit card
processor (such excess, the “Excess Cash Collateral Amount”) shall be used (x)
by the Affiliated Group (which amount may be loaned to a member of the
Affiliated Group by a Credit Party that is not a member of the Affiliated Group)
to repay any outstanding amount of intercompany loans made with proceeds of the
Term Loans or Revolving Loans hereunder pursuant to the Affiliated Group
Sublimit owed by any member of the Affiliated Group to any Credit Party that is
not a member of the Affiliated Group (with a corresponding permanent reduction
of such Affiliated Group Sublimit) and (y) if there are no outstanding amounts
of intercompany loans made with proceeds of the Term Loans or Revolving Loans
hereunder pursuant to the Affiliated Group Sublimit owed by any member of the
Affiliated Group to any Credit Party that is not a member of the Affiliated
Group then the Affiliated Group Sublimit shall be reduced by an amount equal to
such Excess Cash Collateral Amount;
 
(p)           Liens on deposit accounts in favor of credit card processing
companies for chargebacks, credits, fees and adjustments pursuant to a deposit
account control agreement in form and substance satisfactory to the Agent and
Lenders;
 
(q)           Liens for general average and salvage, including contract salvage;
 
(r)           Liens on property rented to, or leased by, Parent or any of its
Subsidiaries pursuant to a Sale and Leaseback Transaction; provided, that (i)
such Sale and Leaseback Transaction is permitted by Section 6.10, (ii) such
Liens do not encumber any other property of the Parent or its Subsidiaries, and
(iii) such Liens secure only the Attributable Indebtedness incurred in
connection with such Sale and Leaseback Transaction;
 
(s)           Liens described in Schedule 6.2;
 
(t)           Liens with respect to deposits to secure Indebtedness permitted
under Sections 6.1(d) and 6.1(l); and
 
(u)           other Liens on assets securing Indebtedness in an aggregate amount
not to exceed $250,000 at any time outstanding.
 
6.3           No Further Negative Pledges.
 
Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted Asset Sale, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (c) restrictions identified on
Schedule 6.3, no Credit Party nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.
 
6.4           Restricted Payments.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except that (a) any
Subsidiary of Parent may declare and pay dividends or make other distributions
ratably to its equity holders; (b) Parent may make regularly scheduled payments
of interest in respect of the Parent 3.75% Convertible Senior Notes in
accordance with the terms thereof as of the date hereof; (c) Parent may make
payments to holders of the Parent 3.75% Convertible Senior Notes in connection
with an offer to purchase such notes as required under the Parent 3.75%
Convertible Senior Notes Documents as of the date hereof; (d) Parent may make
regularly scheduled payments of interest in respect of the Parent 10% Senior
Secured Notes solely in the form of PIK Securities (as defined therein) in
accordance with the terms thereof as of the date hereof (as such terms may be
amended or modified after the date hereof in accordance with Section 6.15); (e)
Parent may make payments to holders of the Parent 10% Senior Secured Notes in
connection with an offer to purchase such notes as required under the Senior 10%
Senior Secured Notes Documents as of the date hereof (as they may be may be
amended or modified after the date hereof in accordance with Section 6.15), so
long as prior to, or concurrently with, making such offer to purchase the Credit
Parties have complied with Section 2.14(a); and (f) so long as no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby, Borrowers and Guarantors may make Restricted Payments to Parent to the
extent necessary to permit Parent to (i) discharge the consolidated tax
liabilities of Parent and its Subsidiaries so long as (x) the amount of
Restricted Payment made pursuant to this clause to enable Parent to pay
consolidated tax liabilities at any time does not exceed the lesser of (A) the
amount of such consolidated tax liabilities of Parent at such time for the
respective period and (B) the amount of consolidated tax liabilities that would
be owing by Parent and its Subsidiaries for such period if determined without
regard to Parent’s ownership of the Subsidiaries and (y) Parent applies the
amount of any such Restricted Payment for such purpose and (ii) make payments in
respect of direct Indebtedness of Parent and to satisfy other obligations of
Parent, including, to the extent that any member of the Affiliated Group is
unable to make payments on any of its Indebtedness or other obligations, to pay
any guaranty or other contingent obligations of Parent on account of such
Indebtedness or other obligation of such member of the Affiliated Group, so long
as Parent applies the amount of any such Restricted Payment for such purpose.
 
6.5           Restrictions on Subsidiary Distributions.
 
Except as provided herein, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by any Borrower
or any other Subsidiary of such Borrower, (b) repay or prepay any Indebtedness
owed by such Subsidiary to any Borrower or any other Subsidiary of such
Borrower, (c) make loans or advances to any Borrower or any other Subsidiary of
such Borrower, or (d) transfer, lease or license any of its property or assets
to any Borrower or any other Subsidiary of such Borrower other than restrictions
(i) in agreements evidencing purchase money Indebtedness that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement or (iv) described on Schedule 6.5.
 
6.6           Investments.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, make or own any Investment in any Person, including any Joint
Venture, except:
 
(a)           Investments in Cash and Cash Equivalents;
 
(b)           equity Investments owned as of the Closing Date in any of its
Subsidiaries and Investments made after the Closing Date in any Borrower and any
Guarantor wholly owned directly or indirectly by Parent;
 
(c)           Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Parent and its
Subsidiaries;
 
(d)           intercompany loans to the extent permitted under Section 6.1(e);
 
(e)           Consolidated Capital Expenditures with respect to Borrowers and
the Guarantors permitted by Section 6.7(b);
 
(f)           Investments described in Schedule 6.6;
 
(g)           Hedge Agreements which constitute Investments;
 
(h)           Investments of amounts in the Windstar Escrow Account in
investment vehicles permitted thereunder; and
 
(i)           other Investments in an aggregate amount not to exceed $500,000
during the term of this Agreement.
 
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.4.
 
6.7           Financial Covenants.
 
(a)           Consolidated Adjusted EBITDA.  Parent shall not permit
Consolidated Adjusted EBITDA as at the end of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 31, 2010, for the four Fiscal Quarter period
then ended to be less than the correlative amount indicated:
 
 
Fiscal Quarter Ending
Consolidated
Adjusted EBITDA
March 31, 2010
$(10,750,000)
June 30, 2010
$(12,000,000)
September 30, 2010
$(12,000,000)
December 31, 2010
$(8,500,000)
March 31, 2011
$(6,500,000)
June 30, 2011
$(1,000,000)
September 30, 2011
$0
December 31, 2011
$3,000,000

 
(b)           Maximum Consolidated Capital Expenditures.  Parent shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
Parent and its Subsidiaries in excess of the corresponding amount set forth
below opposite such Fiscal Year; provided, such amount for any Fiscal Year shall
be increased by an amount equal to the excess, if any, of such amount for the
immediately preceding Fiscal Year (as adjusted in accordance with this proviso)
over the actual amount of Consolidated Capital Expenditures for such previous
Fiscal Year:
 
Fiscal Year
Consolidated
Capital Expenditures
Fiscal Year Ending December 31, 2010
$3,000,000
Fiscal Year Ending December 31, 2011
$3,000,000

 
(c)           Certain Calculations.  With respect to any period during which an
Asset Sale has occurred (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in this
Section 6.7, Consolidated Adjusted EBITDA shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Parent)
using the historical financial statements of any business so sold or to be sold
and the consolidated financial statements of Parent and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).
 
6.8           Fundamental Changes; Disposition of Assets; Acquisitions.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
 
(a)           any Subsidiary of Parent may be merged with or into any Borrower
or any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
Borrower or any Guarantor; provided, in the case of such a merger, such Borrower
or such Guarantor, as applicable shall be the continuing or surviving Person;
 
(b)           sales or other dispositions of assets that do not constitute Asset
Sales;
 
(c)           Asset Sales, provided (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Parent (or similar
governing body)), (ii) no less than 100% thereof shall be paid in Cash, and
(iii) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);
 
(d)           disposals of obsolete, worn out or surplus property;
 
(e)           Investments made in accordance with Section 6.6; and
 
(f)           disposals or sales of assets by the Majestic Group.
 
6.9           Disposal of Subsidiary Interests.
 
Except for (i) any sale of all of its interests in the Equity Interests of any
of its Subsidiaries in compliance with the provisions of Section 6.8 or (ii)
pledges of equity interest permitted by Sections 6.2(a) and (b), no Credit Party
shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.
 
6.10           Sales and Lease-Backs.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, which such Credit Party (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
Parent or any of its Subsidiaries), or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Credit Party to any Person (other than Parent or any of its
Subsidiaries) in connection with such lease (any such Transaction, a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is made for cash
consideration in an amount not less than the fair market value of such property,
(ii) the Sale and Leaseback Transaction is permitted by Section 6.8 and is
consummated within 180 days after the date on which such property is sold or
transferred, (iii) any Liens arising in connection with its use of the property
are permitted by Section 6.2(r), (iv) the Sale and Leaseback Transaction would
be permitted under Section 6.1, assuming the Attributable Indebtedness with
respect to the Sale and Leaseback Transaction constituted Indebtedness under
Section 6.1, and (v) such property is not a vessel owned by any Borrower on the
date hereof or acquired thereafter.
 
6.11           Transactions with Shareholders and Affiliates.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Parent on terms that are less favorable to Parent
or that Subsidiary, as the case may be, than those that might be obtained at the
time from a Person who is not such a holder or Affiliate; provided, the
foregoing restriction shall not apply to (a) any transaction between any
Borrower and any Guarantor; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of Parent and its
Subsidiaries; (c) compensation arrangements for officers and other employees of
Parent and its Subsidiaries entered into in the ordinary course of business; and
(d) transactions described in Schedule 6.11.
 
6.12           Intercompany Loans to Guarantors.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, lend,
directly or indirectly, the proceeds of any Loan to any Guarantor in violation
of Section 2.6.
 
6.13           Conduct of Business.
 
From and after the Closing Date, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, engage in any business other than (i) the businesses
engaged in by such Credit Party on the Closing Date and similar or related
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.
 
6.14           Amendments or Waivers of Organizational Documents.


No Credit Party shall nor shall it permit any of its Subsidiaries to, agree to
any material amendment, restatement, supplement or other modification to, or
waiver of, any of its Organizational Documents after the Closing Date that is
adverse to Lenders without in each case obtaining the prior written consent of
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.
 
6.15           Amendments or Waivers of with respect to Certain Indebtedness.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of the Parent Notes Documents, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Parent Notes
Documents, as the case may be, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof,
change any subordination provisions of such Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of any of
the Parent Notes (or a trustee or other representative on their behalf) which
would be adverse to any Credit Party or Lenders or to provide for a requirement
of repayment or repurchase prior to the stated maturity of such Indebtedness;
provided, however, that, notwithstanding the foregoing, any such amendment or
change with respect to the Parent 10% Senior Secured Notes Documents shall be
permitted by this Section 6.15 if such amendment or change is permitted to be
made under the terms of the Intercreditor Agreement.
 
6.16           Fiscal Year.
 
No Credit Party shall, nor shall it permit any of its Subsidiaries to change its
Fiscal Year-end from December 31.
 
6.17           Release of Funds from Escrow Account.
 
No Credit Party shall direct the Escrow Agent to release funds from the Windstar
Escrow Account other than for payments to be made by the Escrow Agent (i)
directly to third parties to which “dry-dock” costs and expenses are owed or
payable in connection with vessels owned by Windstar or Windspirit (“Windstar
Dry-Dock Expenses”) or (ii) to the Borrowers or the Funds Agent as reimbursement
for amounts paid for Windstar Dry-Dock Expenses, in each case, following a
written certification by Parent and such Borrower (or the Funds Agent) to
Administrative Agent and the Lenders with respect to such “dry-dock” costs and
expenses which certification shall include copies of the relevant invoices and
in the case of clause (ii) evidence of payment by Windstar or Windspirit of such
invoices; provided, that following the date on which all Loans shall become due
and payable in full hereunder, whether by acceleration or otherwise, (i) no
Credit Party shall direct any such release of funds and (ii) Administrative
Agent shall at the direction of the Requisite Lenders direct the Escrow Agent to
release the funds to Administrative Agent for payment to the Lenders of the
Loans and other Obligations hereunder.
 
SECTION 7.  GUARANTY
 
7.1           Guaranty of the Obligations.
 
Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).
 
7.2           Maximum Liability of Guarantors.
 
It being understood that the intent of the Beneficiaries is to obtain a guaranty
each Guarantor, and the intent of each Guarantor is to incur guaranty
obligations, in an amount no greater than the largest amount that would not
render such obligations subject to avoidance under Section 548 of the Bankruptcy
Code or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, it is hereby agreed that:
 
(a)           if (i) the sum of the obligations of the Guaranteed Obligations
exceeds (ii) the sum (the “Total Supporting Net Worth”) of (A) the Maximum Net
Worth (as defined in Section 7.3) of each Guarantor, in the aggregate, plus (B)
the Maximum Net Worth of each Borrower, in the aggregate, then the Guaranteed
Obligations of each Guarantor shall be limited to the greater of (x) the Maximum
Amount and (y) the value received by  such Guarantor in connection with the
incurrence of the Guaranteed Obligations to the greatest extent such value can
be determined; and
 
(b)           if, but for the operation of this Section 7.2(b) and
notwithstanding Section 7.2(a), the Guaranteed Obligations of any Guarantor
hereunder otherwise would be subject to avoidance under Section 548 of the
Bankruptcy Code or any applicable state law relating to fraudulent conveyances
or fraudulent transfers, taking into consideration such Guarantor’s (i) rights
of contribution, reimbursement and indemnity from the Borrowers and the other
Guarantors with respect to amounts paid by such Guarantor in respect of the
Obligations (including pursuant to Section 7.3)and (ii) rights of subrogation to
the rights of the Beneficiaries, then the Guaranteed Obligations of such
Guarantor shall be the largest amount, if any, that would not leave such
Guarantor, after the incurrence of such obligations, insolvent or with
unreasonable small capital within the meaning of Section 548 of the Bankruptcy
Code or any applicable state law relating to fraudulent conveyances or
fraudulent transfers, or otherwise make such obligations subject to such
avoidance.


Any Person asserting that the Guaranteed Obligations of such Guarantor are
subject to Section 7.2(a) or are avoidable as referenced in Section 7.2(b) shall
have the burden (including the burden of production and of persuasion) of
proving (a) the extent to which such Guaranteed Obligations, by operation of
Section 7.2(a), are less than the Obligations of the Borrowers owed to the
Beneficiaries or (b) that, without giving effect to Section 7.2(b), such
Guarantor’s Guaranteed Obligations hereunder would be avoidable and the extent
to which such Guaranteed Obligations, by operation of Section 7.2(b), are less
than such Obligations of the Borrowers, as the case may be.
 
7.3           Rights of Contribution, Etc.
 
In order to provide for just and equitable contribution, indemnity and
reimbursement among the Guarantors, the Borrowers and any such other Person
directly or indirectly liable on the Obligations or any portion thereof (the
“Obligors”), in connection with the execution of this Guaranty, the Obligors
have agreed among themselves that if any Guarantor satisfies some or all of the
Obligations (a “Funding Guarantor”), the Funding Guarantor shall be entitled to
contribution, indemnity or reimbursement, as applicable, from the other Obligors
that have positive Maximum Net Worth (as defined below) for all payments made by
the Funding Guarantor in satisfying the Obligations, so that each Obligor that
remains obligated under this Guaranty or any other guaranty or otherwise for the
Obligations at the time that a Funding Guarantor makes such payment, without
regard to the making of such payment (a “Remaining Obligor”), and has a positive
Maximum Net Worth shall bear a portion of such payment equal to the percentage
that such Remaining Obligor’s Maximum Net Worth bears to the aggregate Maximum
Net Worth of all Obligors that have positive Maximum Net Worth, provided that no
Remaining Obligor’s obligation to make such contribution, indemnity or
reimbursement payments hereunder, shall exceed an amount equal to the Maximum
Net Worth of such Remaining Obligor.
 
As used herein, “Net Worth” means, with respect to any Obligor, the amount, as
of the respective date of calculation, by which the sum of a Person’s assets
(including subrogation, indemnity, contribution, reimbursement and similar
rights that the Obligor may have and, but excluding any such rights in respect
of the Guarantor Obligations), determined on the basis of a “fair valuation” or
their “fair saleable value” (whichever is the applicable test under Section 548
and other relevant provisions of the Bankruptcy Code and the relevant state
fraudulent conveyance or transfer laws), is greater than the amount that will be
required to pay all of such Person’s debts, in each case matured or unmatured,
contingent or otherwise, as of the date of calculation, but excluding
liabilities arising under this Guaranty and excluding, to the maximum extent
permitted by Applicable Law with the objective of avoiding rendering such Person
insolvent, liabilities subordinated to the Obligations arising out of loans or
advances made to such Person by any other Person.  “Maximum Net Worth” means,
with respect to any Obligor, the greatest of the Net Worths of such Obligor
calculated as of the following dates:  (A) the date on which such Person becomes
an Obligor and (B) each date on which  such Obligor expressly reaffirms this
Guaranty.  Each Guarantor shall be deemed to expressly reaffirm this Guaranty
upon each borrowing of a Loan.  The meaning of the terms “fair valuation” and
“fair saleable value” and the calculation of assets and liabilities shall be
determined and made in accordance with the relevant provisions of the Bankruptcy
Code and applicable state fraudulent conveyance or transfer laws.


 
7.4           Payment by Guarantors.
 
Subject to Section 7.2, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of any Borrower to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for any Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against such Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
 
7.5           Liability of Guarantors Absolute.
 
Each Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:
 
(a)           this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)           Administrative Agent may enforce this Guaranty upon the occurrence
of an Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
 
(c)           the obligations of each Guarantor hereunder are independent of the
obligations of each Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of each Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;
 
(d)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
 
(e)           any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Credit Documents; and
 
(f)           this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Parent or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which any Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
 
7.6           Waivers by Guarantors.
 
Each Guarantor hereby waives, for the benefit of Beneficiaries:  (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to any Borrower and notices of any of the matters referred
to in Section 7.5 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.
 
7.7           Guarantors’ Rights of Subrogation, Contribution, Etc.
 
Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated, each Guarantor hereby waives
any claim, right or remedy, direct or indirect, that such Guarantor now has or
may hereafter have against any Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Beneficiary now has or may hereafter have
against any Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary.  In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full and the Revolving Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor.  If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
 
7.8           Subordination of Other Obligations.
 
Any Indebtedness of any Borrower or any Guarantor now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
 
7.9           Continuing Guaranty.
 
This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated.  Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.
 
7.10           Authority of Guarantors or Borrowers.
 
It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or any Borrower or the officers, directors or any agents acting
or purporting to act on behalf of any of them.
 
7.11           Financial Condition of Borrowers.
 
Any Credit Extension may be made to any Borrower without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrowers.  Each Guarantor
has adequate means to obtain information from Borrowers on a continuing basis
concerning the financial condition of Borrowers and their ability to perform its
obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrowers now known or hereafter known
by any Beneficiary.
 
7.12           Bankruptcy, Etc.
 
(a)           So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against any Borrower or any other Guarantor.  The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
(c)           In the event that all or any portion of the Guaranteed Obligations
are paid by any Borrower, any Guarantor or any other Person, the obligations of
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.
 
7.13           Discharge of Guaranty Upon Sale of Guarantor.
 
If all of the Equity Interests of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.
 
SECTION 8.  EVENTS OF DEFAULT
 
8.1           Events of Default.
 
If any one or more of the following conditions or events shall occur:
 
(a)           Failure to Make Payments When Due.  Failure by Borrowers to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within three days after the date due; or
 
(b)           Default in Other Agreements.  (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount, including any payment in settlement, payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) outstanding under Section 6.1(b) or (c) or any other
Indebtedness in an individual or with an aggregate principal amount of
$2,000,000 or more, in each case beyond the grace period, if any, provided
therefor; or (ii) breach or default by any Credit Party with respect to any
other material term of (1) one or more items of Indebtedness referred to in or
in the individual or aggregate principal amounts referred to in clause (i) above
or (2) any loan agreement, mortgage, indenture or other agreement relating to
such item(s) of Indebtedness, in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or (iii) the
occurrence of (a) a “Fundamental Change” under the Parent 3.75% Convertible
Senior Notes Documents, (b) a “Change of Control” under the Parent 10% Senior
Secured Note Documents, or (c) any other event which requires any put-right or
other obligation of Parent to acquire, redeem or repay the Parent Notes prior to
their stated maturity, other than in connection with an exchange of Parent 3.75%
Convertible Senior Notes permitted by Section 6.1(b); or
 
(c)           Breach of Certain Covenants.  Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6, Sections
5.1(a), 5.1(b), 5.1(c), 5.1(d) and 5.1(f), Section 5.2, Section 5.15, or
Section 6; or
 
(d)           Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
 
(e)           Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other subsection of this Section 8.1, and such default shall not have been
remedied or waived within thirty days after the earlier of (i) the CFO, CEO,
COO, President or any analogous senior officer of any Credit Party becoming
aware of such default or (ii) receipt by any Borrower of notice from
Administrative Agent or any Lender of such default; or
 
(f)           Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Parent or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Parent or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Parent or any of its Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Parent or any of its Subsidiaries for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty days without having been dismissed, bonded or discharged; or
 
(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Parent or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Parent or any of its Subsidiaries shall make any assignment for the
benefit of creditors; or (ii) Parent or any of its Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of Parent or any of its Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.1(f); or
 
(h)           Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $2,000,000 shall be entered or filed against Parent or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty days (or in any event
later than five days prior to the date of any proposed sale thereunder); or
 
(i)           Dissolution.  Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
 
(j)           Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of Parent, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $2,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; or
 
(k)           Change of Control.  A Change of Control shall occur;
 
(l)           Guaranties, Collateral Documents and other Credit Documents.  At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or
 
(m)           Permits.  At any time there shall have occurred the loss or
termination of, or the receipt by any Credit Party of notice of the loss or
termination of any Governmental Authorization of any Credit Party other than any
loss or termination not reasonably likely to cause a Material Adverse Effect;
 
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrowers by Administrative Agent,
(A) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party:  (I) the unpaid principal amount of and accrued
interest on the Loans, and (II) all other Obligations; and (C) Administrative
Agent may cause Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents.
 
SECTION 9.  AGENTS
 
9.1           Appointment of Agents.
 
Law Debenture is hereby appointed Administrative Agent and Collateral Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
Law Debenture to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents.  Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable.  The provisions of this Section 9 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof, provided,
however, that as against the Credit Parties, each Agent shall have all the
rights, privileges, protections and immunities set forth herein.  In performing
its functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any other
Person, including without limitation, Parent, any of its Subsidiaries or any
other Credit Party.  Under no circumstances shall any Agent (in such capacity)
have any liability to Parent, any of its Subsidiaries or any other Credit Party
arising out of or related to any act or omission of any Lender.
 
9.2           Powers and Duties.
 
Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such powers, rights
and remedies as are reasonably incidental thereto.  Each Agent shall have only
those duties and responsibilities that are expressly specified herein and the
other Credit Documents.  Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.  No
Agent shall have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or
therein.  Each Agent is authorized and directed to execute and deliver or cause
to be executed, delivered and performed, as the case may be, the Credit
Documents to which the Agent is to be a party and each certificate or other
document attached as an exhibit thereto or contemplated thereby, in each case,
in such form as the Lenders or their counsel shall approve.  The execution or
taking of any such action by an Agent at or in connection with a closing in the
presence or at the request of the Lenders or their counsel shall be conclusive
evidence of such authorization.
 
9.3           General Immunity.
 
(a)           No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party or to any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.
 
(b)           Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received written instructions in respect thereof
from Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or their counsel and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be)
or their counsel, such Agent shall be entitled to act or (where so instructed)
refrain from acting, or to exercise such power, discretion or authority, in
accordance with such instructions.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for Lenders
or Parent and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5)
or their counsel.
 
(c)           Delegation of Duties.  Administrative Agent may perform any and
all of its duties and exercise its rights and powers under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by Administrative Agent.  Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to the Affiliates
of Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent, (i) such sub-agent shall be a third
party beneficiary under this Agreement with respect to all such rights, benefits
and privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
 
9.4           Agents Entitled to Act as Lender.
 
The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans,
each Agent shall have the same rights and powers hereunder as any other Lender
and may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity for
purposes of all of the rights, privileges, protections and immunities inuring to
the benefit of the Lenders hereunder.  Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Parent or any
of its Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from Borrowers for services in
connection herewith and otherwise without having to account for the same to
Lenders.
 
9.5           Lenders’ Representations, Warranties and Acknowledgment.
 
(a)           Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Parent and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Parent and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.
 
(b)           Each Lender, by delivering its signature page to this Agreement or
an Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.
 
9.6           Right to Indemnity.
 
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Credit Documents or otherwise in its capacity as such Agent
in any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction.  If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
 
9.7           Successor Administrative Agent and Collateral Agent.
 
(a)           Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and Borrowers and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Borrowers and Administrative
Agent and signed by Requisite Lenders.  Administrative Agent shall have the
right to appoint a financial institution that regularly serves in an
administrative agent and/or collateral agent capacity to act as Administrative
Agent and/or Collateral Agent hereunder, subject to the reasonable satisfaction
of the Requisite Lenders, and Administrative Agent’s resignation shall become
effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Administrative Agent by the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders.  Upon any such notice of resignation or any such removal, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrowers, to appoint a successor Administrative Agent.  If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders under any of the Credit Documents shall continue to be held by
the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Except as provided above, any resignation or removal of Law
Debenture or its successor as Administrative Agent pursuant to this
Section shall also constitute the resignation or removal of Law Debenture or its
successor as Collateral Agent.  After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder.  Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.
 
(b)           In addition to the foregoing, Collateral Agent may resign at any
time by giving prior written notice thereof to Lenders and the Pledgors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Pledgors and
Collateral Agent signed by Requisite Lenders.  Administrative Agent shall have
the right to appoint a financial institution as Collateral Agent hereunder,
subject to the reasonable satisfaction of Borrowers and the Requisite Lenders
and Collateral Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Collateral Agent by Borrowers and the Requisite Lenders or (iii) such
other date, if any, agreed to by the Requisite Lenders.  Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Administrative Agent, to appoint a successor
Collateral Agent.  Until a successor Collateral Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed.  Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents.  After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
 
9.8           Collateral Documents and Guaranty.
 
(a)           Agents under Collateral Documents and Guaranty.  Each Secured
Party hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents.  Subject to Section 10.5, without
further written consent or authorization from any Secured Party, Administrative
Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to (i) in connection with a sale or disposition of assets
permitted by this Agreement, release any Lien encumbering any item of Collateral
that is the subject of such sale or other disposition of assets or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented or (ii) release any Guarantor from
the Guaranty pursuant to Section 7.13 or with respect to which Requisite Lenders
(or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.
 
(b)           Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrowers, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
 
(c)           Release of Collateral and Guarantees, Termination of Credit
Documents.  Notwithstanding anything to the contrary contained herein or any
other Credit Document, but subject to the all of the rights, privileges,
protections and immunities of the Lenders and Agents hereunder, when all
Obligations have been paid in full and all Commitments have terminated or
expired, upon request of Borrowers, Administrative Agent shall take such actions
as shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Credit Document.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.
 
(d)           Security Trustee.  Each of the Lenders irrevocably appoints
Collateral Agent as security trustee on its behalf with regard to (i) the
security, powers, rights, titles, benefits and interests (both present and
future) constituted by and conferred on the Lenders or any of them or for the
benefit thereof under or pursuant to any Vessel Mortgage (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken to any Lender in any Vessel
Mortgage), (ii) all moneys, property and other assets paid or transferred to or
vested in any Lender or any agent of any Lender or received or recovered by any
Lender or any agent of any Lender pursuant to, or in connection with, any Vessel
Mortgage whether from any Credit Party or any other Person and (iii) all money,
investments, property and other assets at any time representing or deriving from
any of the foregoing, including all interest, income and other sums at any time
received or receivable by any Lender or any agent of any Lender in respect of
the same (or any part thereof). The Collateral Agent hereby accepts such
appointment.
 
9.9           Withholding Taxes.
 
To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding tax ineffective or for
any other reason, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.
 
SECTION 10.  MISCELLANEOUS
 
10.1           Notices.
 
(a)           Notices Generally.  Any notice or other communication herein
required or permitted to be given to a Credit Party, Collateral Agent or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in
Section 3.2(b) or paragraph (b) below, each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile (except for any notices
sent to Administrative Agent) or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.
 
(b)           Electronic Communications.
 
(i)           Notices and other communications to Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  Administrative Agent or Borrowers may, in
their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(ii)           Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(iii)           The Platform and any Approved Electronic Communications are
provided “as is” and “as available”.  None of the Agents nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
 
(iv)           Each Credit Party, each Lender and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
 
(v)           Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.
 
(c)           Private Side Information Contacts.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Parent, its Subsidiaries or their securities for
purposes of United States federal or state securities laws.
 
10.2           Expenses.
 
Whether or not the transactions contemplated hereby shall be consummated,
Borrowers agree to pay promptly (a) all the actual and reasonable costs and
expenses incurred in connection with the negotiation, preparation and execution
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Borrowers and the other Credit Parties; (c) the reasonable fees, expenses
and disbursements of counsel to Agents and Lenders (in each case including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrowers; (d) all the actual costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the transactions contemplated by the
Credit Documents and any consents, amendments, waivers or other modifications
thereto and (h) after the occurrence of a Default or an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by any Agent and
Lenders in enforcing any Obligations of or in collecting any payments due from
any Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale, lease or
license of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
 
10.3           Indemnity.
 
(a)           In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party, jointly and severally with the other Credit Parties, agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless, each Agent and Lender and the officers, partners, members, directors,
trustees, advisors, employees, agents, sub-agents and Affiliates of each Agent
and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
 
(b)           To the extent permitted by applicable law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent, and their respective Affiliates, directors, employees, attorneys, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
10.4           Set-Off.
 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of Administrative Agent (such consent
not to be unreasonably withheld or delayed), without notice to any Credit Party
or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of any Credit Party against and on account of the
obligations and liabilities of any Credit Party to such Lender hereunder and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.
 
10.5           Amendments and Waivers.
 
(a)           Requisite Lenders’ Consent.  Subject to the additional
requirements of Sections 10.5(b) and 10.5(c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective
without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrowers only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency.
 
(b)           Affected Lenders’ Consent.  Without the written consent of each
Lender that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
 
(i)           extend the scheduled final maturity of any Loan or Note;
 
(ii)           waive, reduce or postpone any scheduled repayment (but not
prepayment);
 
(iii)           reduce the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
 
(iv)           extend the time for payment of any such interest or fees;
 
(v)           reduce the principal amount of any Loan;
 
(vi)           amend, modify, terminate or waive any provision of
Section 2.13(b)(ii), this Section 10.5(b), Section 10.5(c) or any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required;
 
(vii)           amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders”
or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;
 
(viii)           release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
 
(ix)           consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document;
 
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).
 
(c)           Other Consents.  No amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall:
 
(i)           increase any Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender;
 
(ii)           alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.15 without the consent of Lenders
holding more than 50% of the aggregate Term Loan Exposure of all Lenders or
Revolving Exposure of all Lenders, as applicable, of each Class which is being
allocated a lesser repayment or prepayment as a result thereof; provided,
Requisite Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered; or
 
(iii)           amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent.
 
(d)           Execution of Amendments, Etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
 
(e)         Guaranteed Obligations.  The operation of Sections 7.2(a) and (b)
and the determination, if any, of any Guaranteed Obligations thereunder shall
not be considered an amendment hereof but an integral part of the Guaranty.
 
10.6           Successors and Assigns; Participations.
 
(a)           Generally.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders.  No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Register.  Borrowers, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 10.6(d).  Each assignment shall
be recorded in the Register promptly following receipt by Administrative Agent
of the fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrowers and a copy of
such Assignment Agreement shall be maintained, as applicable.  The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.”  Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.
 
(c)           Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):
 
(i)           to any Person meeting the criteria of clause (i) of the definition
of the term of “Eligible Assignee” upon the giving of notice to Borrowers and
Administrative Agent, but only if, after giving effect to such sale, assignment
or transfer, Whippoorwill Associates, Inc. and its Affiliates constitute
Requisite Lenders; and
 
(ii)           to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrowers
and Administrative Agent, consented to by (x) Borrowers (such consent of
Borrowers not to be (1) unreasonably withheld or delayed so long as after giving
effect to such sale, assignment or transfer Whippoorwill Associates, Inc. and
its Affiliates constitute Requisite Lenders or, (2) required at any time an
Event of Default shall have occurred and then be continuing) and (y)
Administrative Agent (such consent of Administrative Agent not to be
unreasonably withheld or delayed); provided, further each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than (A) $750,000 (or such lesser amount as may be agreed to by Borrowers and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and (B)
$250,000 (or such lesser amount as may be agreed to by Borrowers and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan Commitments and Term Loans of the assigning Lender) with respect to the
assignment of Term Loan Commitment and Term Loans.
 
(d)           Mechanics.  Assignments and assumptions of Loans and Commitments
by Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement.  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable in the
case of an Assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender).
 
(e)           Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).
 
(f)           Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrowers shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.
 
(g)           Participations.
 
(i)           Each Lender shall have the right at any time to sell one or more
participations to any Person in all or any part of its Commitments, Loans or in
any other Obligation.
 
(ii)           The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.
 
(iii)           Each Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.19 and 2.20 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrowers’ prior written consent and (y) a participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 2.20 unless Borrowers are notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrowers, to comply
with Section 2.20 as though it were a Lender; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrowers or any other Person in connection with the
sale of any participation.  To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17 as though
it were a Lender.
 
(h)           Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.6 any
Lender may assign and/or pledge all or any portion of its Loans, the other
Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender including any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by such Federal Reserve Bank; provided, that no Lender, as
between Borrowers and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
 
10.7           Independence of Covenants.
 
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.
 
10.8           Survival of Representations, Warranties and Agreements.
 
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.19, 2.20, 10.2, 10.3
and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b) and
9.6 shall survive the payment of the Loans and the termination hereof.
 
10.9           No Waiver; Remedies Cumulative.
 
No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
10.10           Marshalling; Payments Set Aside.
 
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Credit Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
10.11           Severability.
 
In case any provision in or obligation hereunder or under any other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
10.12           Obligations Several; Independent Nature of Lenders’ Right.
 
The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.
 
10.13           Headings.
 
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
 
10.14           APPLICABLE LAW.
 
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
 
10.15           CONSENT TO JURISDICTION.
 
(a) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT
DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
 
(B)           EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES HEREBY APPOINTS PARENT, AS ITS AGENT FOR
SERVICE OF PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS AND PARENT ACCEPTS SUCH APPOINTMENT HEREUNDER.
 
10.16           WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
 
10.17           Confidentiality.
 
Each Agent and each Lender shall hold all non-public information regarding
Parent and its Subsidiaries and their businesses conspicuously identified as
“CONFIDENTIAL” by Borrowers and obtained by such Agent or such Lender pursuant
to the requirements hereof in accordance with such Agent’s and such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrowers that, in any event, Administrative
Agent may disclose such information to the Lenders and each Agent and each
Lender may make (i) disclosures of such information to Affiliates of such Lender
or Agent and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrowers and their obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document and (v) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender and each Agent shall
make reasonable efforts to notify Borrowers of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information.  In addition, each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.
 
10.18           Usury Savings Clause.
 
Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrowers shall pay
to Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and Borrowers to conform strictly to
any applicable usury laws.  Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrowers.
 
10.19           Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.
 
10.20           Effectiveness.
 
This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrowers and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
 
10.21           PATRIOT Act.
 
Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.
 
10.22           Electronic Execution of Assignments.
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.23           No Fiduciary Duty.
 
Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of Borrowers, their stockholders and/or their affiliates.  Each
Borrower agrees that nothing in the Credit Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Agent or Lender, on the one hand, and any Borrower, its
stockholders or its affiliates, on the other.  The Credit Parties acknowledge
and agree that (i) the transactions contemplated by the Credit Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents and the Lenders, on the
one hand, and each Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Agent or Lender has assumed an advisory
or fiduciary responsibility in favor of any Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Agent or Lender has advised, is currently advising
or will advise any Borrower, its stockholders or its Affiliates on other
matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Credit Documents and (y) each Lender is acting solely
as principal, and each Agent is acting as agent solely for the Lenders, and no
Lender nor any Agent is acting as the agent or fiduciary of any Borrower, its
management, stockholders, creditors or any other Person.  Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Borrower agrees that it will not claim that any
Agent or Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to such Borrower, in connection with such
transaction or the process leading thereto.
 
10.24           Judgment Currency.
 
In respect of any judgment or order given or made for any amount due under this
Agreement or any other Credit Document that is expressed and paid in a currency
(the “judgment currency”) other than United States dollars, the Credit Parties
will indemnify Administrative Agent and any Lender against any loss incurred by
them as a result of any variation as between (i) the rate of exchange at which
the United States dollar amount is converted into the judgment currency for the
purpose of such judgment or order and (ii) the rate of exchange, as quoted by
Administrative Agent or by a known dealer in the judgment currency that is
designated by Administrative Agent, at which Administrative Agent or such Lender
is able to purchase United States dollars with the amount of the judgment
currency actually received by Administrative Agent or such Lender.  The
foregoing indemnity shall constitute a separate and independent obligation of
the Credit Parties and shall survive any termination of this Agreement and the
other Credit Documents, and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid.  The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into United States dollars.


 
[Remainder of page intentionally left blank]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 


BORROWERS:
 
WIND STAR LIMITED
WIND SPIRIT LIMITED

DEGREES LIMITED
 
 
By:
/s/ Arthur A. Rodney
 
Name:  Arthur A. Rodney
Title: Authorized Signatory
     
PARENT:
 
AMBASSADORS INTERNATIONAL, INC.
     
By:
/s/ Arthur A. Rodney
 
Name:  Arthur A. Rodney
Title: Chief Executive Officer
   

 


GUARANTORS:
 
WIND STAR LIMITED
WIND SPIRIT LIMITED
DEGREES LIMITED
AMBASSADORS INTERNATIONAL, INC.
AMBASSADORS CRUISE GROUP, LLC
MQ BOAT, LLC
DQ BOAT, LLC
CONTESSA BOAT, LLC
CQ BOAT, LLC
AMBASSADORS INTERNATIONL CRUISE GROUP (USA), LLC
AMBASSADORS, LLC
AMERICAN WEST STEAMBOAT COMPANY LLC
QW BOAT COMPANY LLC
AMBASSADORS INTERNATIONAL MARSHALL ISLANDS, LLC
AMBASSADORS INTERNATIONAL CRUISE GROUP, LLC
AMBASSADORS INTERNATIONAL INVESTMENTS, LLC and
WINDSTAR SAIL CRUISES LIMITED
           
By:
/s/ Arthur A. Rodney
 
Name:  Arthur A. Rodney
Title: Authorized Signatory
   

 


FUNDS AGENT:
 
AMBASSADORS INTERNATIONAL CRUISE GROUP (USA), LLC
   
By:
/s/ Arthur A. Rodney
 
Name:  Arthur A. Rodney
Title:  Chief Executive Officer

 


ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
 
LAW DEBENTURE TRUST COMPANY OF NEW YORK,
     
By:
/s/ Michael A. Smith
 
Name:  Michael A. Smith
Title:  Vice President

 


LENDERS:
 
WHIPPOORWILL DISTRESSED OPPORTUNITY FUND, L.P.
   
By:
Whippoorwill Associates, Inc.
its agent and authorized signatory
       
By:
/s/ Steven K. Gendal
 
Name:  Steven K. Gendal
Title:  Principal
   
WHIPPOORWILL OFFSHORE DISTRESSED OPPORTUNITY FUND, LTD.
   
By:
Whippoorwill Associates, Inc.
its agent and authorized signatory
       
By:
/s/ Steven K. Gendal
 
Name:  Steven K. Gendal
Title:  Principal
   
WHIPPOORWILL ASSOCIATES, INC.
PROFIT SHARING PLAN
   
By:
Whippoorwill Associates, Inc.
its agent and authorized signatory
       
By:
/s/ Steven K. Gendal
 
Name:  Steven K. Gendal
Title:  Principal
 

 


WELLPOINT, INC.
 
By:
Whippoorwill Associates, Inc.
its agent and authorized signatory
       
By:
/s/ Steven K. Gendal
 
Name:  Steven K. Gendal
Title:  Principal
   
BLUE CROSS OF CALIFORNIA
 
By:
Whippoorwill Associates, Inc.
its agent and authorized signatory
       
By:
/s/ Steven K. Gendal
 
Name:  Steven K. Gendal
Title:  Principal


